

Execution Copy 
 
 
 
 
 
 
 
Exhibit 10.23
 
PURCHASE AND SALE AGREEMENT
 
BETWEEN
 
COG OPERATING LLC
 
AS SELLER
 
 
 
AND
 
 
 
LEGACY RESERVES OPERATING LP
 
AS BUYER
 
 
November 5, 2010
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 

                              Page No. Article I Definitions and Usage   1  
Section 1.01   Definitions   1   Section 1.02   Usage   4 Article II Assets   6
  Section 2.01   Agreement to Sell and Purchase   6   Section 2.02   Assets   6
  Section 2.03   Excluded Assets   7 Article III Purchase Price   9   Section
3.01   Purchase Price   9   Section 3.02   Deposit   9   Section 3.03  
Effective Time   10 Article IV Title Matters   10   Section 4.01   Examination
Period   10   Section 4.02   Defensible Title and Permitted Encumbrances   11  
Section 4.03   Title Defect   14   Section 4.04   Notice of Title Defects   14  
Section 4.05   Remedies for Title Defects   15   Section 4.06   Special Warranty
of Title   17   Section 4.07   Preferential Rights To Purchase   17   Section
4.08   Consents to Assignment   18   Section 4.09   Title Benefits; Remedies  
18 Article V Environmental Matters   19   Section 5.01   Environmental Review  
19   Section 5.02   Environmental Definitions   20   Section 5.03   Notice of
Environmental Defects   21   Section 5.04   Remedies for Environmental Defects  
22   Section 5.05   No Warranty Regarding Environmental Matters   23   Section
5.06   Physical Condition of the Assets   23   Section 5.07   NORM   23 Article
VI Representations and Warranties of Seller   23   Section 6.01   Seller’s
Existence   23   Section 6.02   Legal Power   24   Section 6.03   Execution   24
  Section 6.04   Brokers   24   Section 6.05   Bankruptcy   24   Section 6.06  
Proceedings   24   Section 6.07   Royalties   24


- i -
 

--------------------------------------------------------------------------------

 


              Section 6.08        Taxes      25   Section 6.09   Contracts   25
  Section 6.10   Governmental Authorizations   25   Section 6.11   No Violations
of Laws   25   Section 6.12   No Prepayments   25   Section 6.13   AFE’s   25  
Section 6.14   Litigation   25   Section 6.15   Suspense Accounts   25   Section
6.16   Hydrocarbon Sales Agreements   25   Section 6.17   Records   26 Article
VII Representations and Warranties of Buyer   26   Section 7.01   Buyer’s
Existence   26   Section 7.02   Legal Power   26   Section 7.03   Execution   26
  Section 7.04   Brokers   26   Section 7.05   Bankruptcy   27   Section 7.06  
Proceedings   27   Section 7.07   Qualifications   27   Section 7.08  
Investment   27   Section 7.09   Funds   27   Section 7.10   Independent
Investigation   27 Article VIII Tax-Deferred Exchange   28   Section 8.01  
Election   28   Section 8.02   Qualified Intermediary   28   Section 8.03  
Additional Costs   28   Section 8.04   Indemnification   28 Article IX Seller’s
Conditions to Close   28   Section 9.01   Representations   28   Section 9.02  
Performance   28   Section 9.03   Pending Matters   28 Article X Buyer’s
Conditions to Close   28   Section 10.01   Representations   29   Section 10.02
  Performance   29   Section 10.03   Pending Matters   29 Article XI Purchase
Price Allocation and Tax Matters   29   Section 11.01   Purchase Price
Allocation   29   Section 11.02   Transfer Taxes   29   Section 11.03   Audit
Rights   29 Article XII The Closing   30   Section 12.01   Time and Place of the
Closing   30   Section 12.02   Adjustments to Purchase Price at the Closing   30


- ii -
 

--------------------------------------------------------------------------------

 


              Section 12.03        Closing Statement   32   Section 12.04  
Actions of Seller at the Closing   32   Section 12.05   Actions of Buyer at the
Closing   33 Article XIII Termination   33   Section 13.01   Right of
Termination   33   Section 13.02   Effect of Termination   34   Section 13.03  
Termination Damages   34   Section 13.04   Return of Documents and
Confidentiality   35   Section 13.05   Damages   35 Article XIV Post Closing
Obligations   35   Section 14.01   Gas Imbalances   35   Section 14.02   Final
Accounting Statement   35   Section 14.03   Further Cooperation   36   Section
14.04   After the Closing   36 Article XV Operation of the Assets   37   Section
15.01   Operations   37   Section 15.02   Limitations on the Operational
Obligations and Liabilities of Seller   38   Section 15.03   Operation of the
Assets after the Closing   38   Section 15.04   Change in Circumstances;
Casualty Loss   39 Article XVI Obligations and Indemnification   39   Section
16.01   Retained Obligations   39   Section 16.02   Assumed Obligations   40  
Section 16.03   Buyer’s Indemnification   40   Section 16.04   Seller’s
Indemnification   41   Section 16.05   Notices and Defense of Indemnified
Matters   41 Article XVII Limitations on Representations and Warranties   43  
Section 17.01   Disclaimers of Representations and Warranties   43   Section
17.02   Sale “As Is” “Where Is”   43   Section 17.03   DISCLAIMER REGARDING THE
ASSETS   44   Section 17.04   DISCLAIMER REGARDING INFORMATION   44 Article
XVIII Dispute Resolution   44   Section 18.01   Scope; Appointment of
Independent Expert   44   Section 18.02   Additional Procedures   45   Section
18.03   Waiver   46   Section 18.04   Binding Nature   46   Section 18.05  
Confidentiality   46 Article XIX Miscellaneous   46   Section 19.01   Names   46
  Section 19.02   Expenses   46


- iii -
 

--------------------------------------------------------------------------------

 


              Section 19.03        Filings, Notices and Certain Governmental
Approvals      46   Section 19.04   Document Retention   47   Section 19.05  
Entire Agreement   47   Section 19.06   Waiver   47   Section 19.07  
Construction   47   Section 19.08   No Third Party Beneficiaries   47   Section
19.09   Assignment   47   Section 19.10   Governing Law   48   Section 19.11  
Jurisdiction   48   Section 19.12   Notices   48   Section 19.13   Severability
  48   Section 19.14   Survival   49   Section 19.15   Time of the Essence   49
  Section 19.16   Counterpart Execution   49   Section 19.17   Knowledge   49


 
 
EXHIBITS AND SCHEDULES
 
Exhibit A – Subject Interests (Listing of Leases)
Exhibit B – Wells and Interests
Exhibit C – Contracts
Exhibit D – Purchase Price Allocation
Exhibit E – Assignment and Bill of Sale
Exhibit F – Title Indemnity Agreement
Exhibit G – Environmental Indemnity Agreement
 
 
Schedule 6.11 – Violations of Laws
Schedule 6.13 – AFE’s
Schedule 6.15 – Suspense Accounts
Schedule 6.16 – Hydrocarbon Sales Agreements
Schedule 14.01 – Gas Imbalances
 
- iv -
 

--------------------------------------------------------------------------------

 

PURCHASE AND SALE AGREEMENT
 
     This Purchase and Sale Agreement (this “Agreement”) is made and entered
into this 5th day of November, 2010, by and between COG OPERATING LLC, a
Delaware limited liability company (“Seller”), and LEGACY RESERVES OPERATING LP,
a Delaware limited partnership (“Buyer”). Buyer and Seller are collectively
referred to as the “Parties” and individually as a “Party.”
 
W I T N E S S E T H:
 
     WHEREAS, Seller is willing to sell to Buyer, and Buyer is willing to
purchase from Seller, the Assets (as defined in Section 2.02), all upon the
terms and conditions set forth in this Agreement.
 
     NOW, THEREFORE, in consideration of the mutual benefits derived and to be
derived from this Agreement by each Party, Seller and Buyer agree as follows:
 
Article I
Definitions and Usage
 
     Section 1.01 Definitions. For purposes of this Agreement, the following
terms and their variations have the meanings specified or referred to in this
Section 1.01:
 
     “Accounting Statement” — as defined in Section 14.02(a).
 
     “Advisor” — as defined in Section 2.03(g).
 
     “Affiliate” — as defined in Section 2.03(h).
 
     “Agreed Imbalance” — as defined in Section 14.01.
 
     “Agreement” — as defined in the first paragraph of this Agreement.
 
     “Allocated Value” — as defined in Section 4.04(c)(ii).
 
     “Asset” or “Assets” — as defined in Section 2.02.
 
     “Assignment” — as defined in Section 4.06.
 
     “Assumed Environmental Obligations” — as defined in Section 5.02(a).
 
     “Assumed Obligations” — as defined in Section 16.02.
 
     “Business Day” — as defined in Section 4.01.
 
     “Buyer” — as defined in the first paragraph of this Agreement.
 
     “Buyer’s Auditor” – as defined in Section 11.03.
 
- 1 -
 

--------------------------------------------------------------------------------

 

     “Buyer Indemnitees” — as defined in Section 16.04.
 
     “Buyer’s Environmental Consultant” — as defined in Section 5.01(a).
 
     “Buyer’s Environmental Review” — as defined in Section 5.01(a).
 
     “Claim” — as defined in Section 16.05(b).
 
     “Claim Notice” — as defined in Section 16.05(b).
 
     “Closing” — as defined in Section 12.01.
 
     “Closing Date” — as defined in Section 12.01.
 
     “Closing Statement” — as defined in Section 12.03.
 
     “Code” — as defined in Section 8.01.
 
     “Confidentiality Agreement” — as defined in Section 4.01.
 
     “Contracts” — as defined in Section 2.02(f).
 
     “control” — as defined in Section 2.03(h).
 
     “Defensible Title” — as defined in Section 4.02(a).
 
     “Deposit” — as defined in Section 3.02(a).
 
     “Dispute” or “Disputes” — as defined in Section 18.01.
 
     “Documents” — as defined in Section 19.04.
 
     “Easements” — as defined in Section 2.02(c).
 
     “Effective Time” — as defined in Section 3.03.
 
     “Election Notice” — as defined in Section 18.01.
 
     “Environmental Defect” — as defined in Section 5.02(b).
 
     “Environmental Defect Notice” — as defined in Section 5.03.
 
     “Environmental Defect Value” — as defined in Section 5.02(c).
 
     “Environmental Indemnity Agreement” — as defined in Section 5.04(a)(ii).
 
     “Environmental Information” — as defined in Section 5.01(b).
 
     “Environmental Laws” — as defined in Section 5.02(d).
 
- 2 -
 

--------------------------------------------------------------------------------

 

     “Examination Period” — as defined in Section 4.01.
 
     “Excluded Assets” — as defined in Section 2.03.
 
     “Final Statement” — as defined in Section 14.02(b).
 
     “Final Settlement Date” — as defined in Section 14.02(a).
 
     “Gas Imbalances” — as defined in Section 14.01.
 
     “Governmental Authority” — as defined in Section 4.02(b)(v)
 
     “Governmental Authorizations” — as defined in Section 6.10.
 
     “Hazardous Substances” — as defined in Section 5.02(e).
 
     “Hydrocarbons” — as defined in Section 2.02(d).
 
     “Indemnified Environmental Defect” — as defined in Section 5.02(f).
 
     “Indemnified Party” — as defined in Section 16.05(a).
 
     “Indemnified Title Defect” — as defined in Section 4.05(a)(ii).
 
     “Indemnifying Party” — as defined in Section 16.05(a).
 
     “Independent Expert” — as defined in Section 18.01.
 
     “Knowledge” — as defined in Section 19.17.
 
     “Law” — as defined in Section 1.02(a)(v).
 
     “Leases” — as defined in Section 2.02(a).
 
     “Loss” or “Losses” — as defined in Section 16.03.
 
     “Net Revenue Interest” or “NRI” — as defined in Section 4.02(a)(i).
 
     “NORM” — as defined in Section 5.07.
 
     “Notice of Disagreement” — as defined in Section 14.02(a).
 
     “Parties” — as defined in the first paragraph of this Agreement.
 
     “Permitted Encumbrances” — as defined in Section 4.02(b).
 
     “Person” — as defined in Section 2.03(h).
 
     “Personal Property” — as defined in Section 2.02(d).
 
- 3 -
 

--------------------------------------------------------------------------------

 

     “PPRs” — as defined in Section 4.07(a).
 
     “Purchase Price” — as defined in Section 3.01.
 
     “Purchase Price Adjustments” — as defined in Section 12.02(c).
 
     “Records” — as defined in Section 2.02(g).
 
     “Retained Obligations” — as defined in Section 16.01.
 
     “Rules” — as defined in Section 18.01.
 
     “Seller” — as defined in the first paragraph of this Agreement.
 
     “Seller Indemnitees” — as defined in Section 15.02(b).
 
     “Seller Ownership Period” — as defined in Section 6.07.
 
     “Subject Interest” or “Subject Interests” — as defined in Section 2.02(a).
 
     “Subject Property” — as defined in Section 5.02(a).
 
     “Tangible Property” — as defined in Section 17.03.
 
     “Taxes” — as defined in Section 2.03(c).
 
     “Third Party” — as defined in Section 4.02(b)(ix).
 
     “Title Benefit” — as defined in Section 4.09.
 
     “Title Defect” — as defined in Section 4.03.
 
     “Title Defect Notice” — as defined in Section 4.04(a).
 
     “Title Defect Value” — as defined in Section 4.04(c).
 
     “Title Indemnity Agreement” — as defined in Section 4.05(a)(ii).
 
     “Transfer Taxes” — as defined in Section 11.02.
 
     “Unadjusted Purchase Price” — as defined in Section 3.01.
 
     “Working Interest” or “WI” — as defined in Section 4.02(a)(ii).
 
     Section 1.02 Usage.
 
     (a) In this Agreement, unless a clear contrary intention appears:
 
     (i) the singular number includes the plural number and vice versa;
 
- 4 -
 

--------------------------------------------------------------------------------

 

(ii) reference to any Person includes that Person’s successors and assigns but,
if applicable, only if those successors and assigns are not prohibited by this
Agreement, and reference to a Person in a particular capacity excludes that
Person in any other capacity or individually;
 
(iii) reference to any gender includes each other gender;
 
(iv) reference to any agreement, document or instrument means that agreement,
document or instrument as amended or modified and in effect from time to time in
accordance with its terms;
 
(v) reference to any law, rule, regulation, order or decree of any Governmental
Authority including any legislative body, court or administrative agency (“Law”)
means that Law as amended, modified, codified, replaced or reenacted, in whole
or in part, and in effect from time to time, including rules and regulations
promulgated under it, and reference to any section or other provision of any Law
means that provision of that Law from time to time in effect and constituting
the amendment, modification, codification, replacement or reenactment of that
section or other provision;
 
(vi) “hereunder,” “hereof,” “hereto,” and words of similar import shall be
deemed references to this Agreement as a whole and not to any particular
Article, Section or other provision of this Agreement;
 
(vii) “including” (and with correlative meaning “include”) means including
without limiting the generality of any description preceding that term;
 
(viii) “or” is used in the inclusive sense of “and/or”;
 
(ix) with respect to the determination of any period of time, “from” means “from
and including” and “to” means “to but excluding”; and
 
(x) references to documents, instruments or agreements shall be deemed to refer
as well to all addenda, exhibits, schedules or amendments to them.
 
     (b) Unless otherwise specified, all accounting terms used in this Agreement
shall be interpreted, and all accounting determinations under this Agreement
shall be made, in accordance with United States generally accepted accounting
principles.
 
     (c) This Agreement was negotiated by the parties with the benefit of legal
representation, and any rule of construction or interpretation otherwise
requiring this Agreement to be construed or interpreted against any party shall
not apply to any construction or interpretation of this Agreement.
 
- 5 -
 

--------------------------------------------------------------------------------

 

Article II
Assets
 
     Section 2.01 Agreement to Sell and Purchase. Subject to and in accordance
with the terms and conditions of this Agreement, Buyer agrees to purchase the
Assets from Seller, and Seller agrees to sell the Assets to Buyer.
 
     Section 2.02 Assets. Subject to Section 2.03, the term “Assets” (or in the
singular “Asset”) means all of Seller’s right, title and interest in and to:
 
(a) the oil, gas and/or mineral leases described in Exhibit A, only insofar as
said leases cover the lands described in Exhibit A (collectively, the “Leases”),
and all overriding royalty interests, operating rights, record title and other
similar interests in the Leases (collectively, the “Subject Interests” or,
singularly, a “Subject Interest”);
 
(b) except to the extent as may be limited by the Subject Interests, all rights,
privileges, benefits and powers conferred upon Seller as holder of the Subject
Interests, with respect to (i) all rights of use and occupation of the surface
of and the subsurface depths under the Subject Interests; (ii) all rights with
respect to any pooled, communitized or unitized acreage by virtue of any Subject
Interest being a part thereof, including all Hydrocarbon production after the
Effective Time attributable to the Subject Interests or any such pool or unit
allocated to any such Subject Interest;
 
(c) to the extent assignable or transferable by Seller, all easements,
rights-of-way, surface leases, servitudes, permits, licenses, franchises and
other estates or similar rights and privileges directly related to or used in
connection with the Subject Interests, including without limitation those
described or referred to in Exhibit A (the “Easements”);
 
(d) to the extent assignable or transferable by Seller, all personal property,
equipment, fixtures, inventory and improvements located on and used directly in
connection with the Subject Interests or the Easements or with the production,
treatment, sale, or disposal of oil, gas or other hydrocarbons produced from or
attributable to the Subject Interests (collectively, “Hydrocarbons”), byproducts
or waste produced from or attributable to the foregoing, including all wellhead
equipment, pumps, pumping units, flowlines, gathering systems, piping, tanks,
buildings, treatment facilities, disposal facilities, compression facilities,
and other materials, supplies, equipment, facilities and machinery
(collectively, “Personal Property”);
 
(e) all wells located on the lands covered by the Subject Interests or on lands
with which the Subject Interests may have been pooled, communitized or unitized
(whether producing, shut in or abandoned), including the wells described in
Exhibit B;
 
(f) to the extent assignable or transferable by Seller, all contracts,
warranties, agreements and other arrangements, and all express and implied
rights that directly relate to the Subject Interests, the Leases or the
Easements, including communitization, unitization or pooling agreements,
production sales contracts, farmout agreements, subleases, joint venture or
partnership agreements, operating agreements, service agreements and the
contracts, agreements and other arrangements, including without limitation those
described or referred to in Exhibit C (the “Contracts”); and
 
- 6 -
 

--------------------------------------------------------------------------------

 

(g) to the extent assignable or transferable by Seller, all books, records,
files, muniments of title, reports and similar documents and materials,
including lease records, well records, and division order records, well files,
well logs, title records (including abstracts of title, title opinions and
memoranda, and title curative documents related to the Assets), contracts and
contract files, correspondence, that relate to the foregoing interests in the
possession of, and maintained by, Seller (collectively, the “Records”).
 
     Section 2.03 Excluded Assets. Notwithstanding the foregoing, the Assets
shall not include, and there is excepted, reserved and excluded from the sale
contemplated by this Agreement (collectively, the “Excluded Assets”):
 
(a) all fee mineral, royalty and other similar non-leasehold oil, gas or other
mineral interests and estates in the lands covered by the Leases;
 
(b) all trade credits and all accounts, accounts receivable, checks, funds,
promissory notes, instruments and general intangibles (as those terms are
defined in the Texas Uniform Commercial Code) attributable to the Assets with
respect to any period of time prior to the Effective Time;
 
(c) all claims of Seller for, and rights of Seller to, refunds of or loss
carryovers with respect to (i) any Taxes with respect to the Assets for any
taxable year or period, or portion thereof, that ends at or before the Effective
Time, (ii) any Taxes with respect to the Excluded Assets, or (iii) those other
refunds, and rights to them, for amounts paid in connection with the Assets and
attributable to the period prior to the Effective Time, including refunds of
amounts paid under any Hydrocarbon gathering or transportation agreement; and
for purposes of this Agreement, the term “Taxes” means any and all taxes,
including any interest, penalties or other additions to tax that may become
payable in respect of any tax, imposed by any Governmental Authority, which
taxes shall include, without limiting the generality of the foregoing, all
income taxes, profits taxes, margin taxes, alternative minimum taxes, estimated
taxes, payroll taxes, employee withholding taxes, unemployment insurance taxes,
social security taxes, welfare taxes, disability taxes, severance taxes, license
charges, sales taxes, use taxes, ad valorem taxes, value added taxes, excise
taxes, franchise taxes, gross receipts taxes, real or personal property taxes,
stamp taxes, production taxes, environmental taxes, transfer taxes, workers’
compensation taxes, windfall taxes, net worth taxes, and other taxes, fees,
duties, levies, customs, tariffs, imposts, assessments, obligations and charges
of the same or of a similar nature to any of the foregoing;
 
(d) all proceeds, income, royalties or revenues (and any security or other
deposits made) attributable to (i) the Assets for any period prior to the
Effective Time or (ii) any other Excluded Assets;
 
- 7 -
 

--------------------------------------------------------------------------------

 

     (e) all Hydrocarbons produced from or attributable to the Subject Interests
with respect to all periods prior to the Effective Time, together with all
proceeds from the sale of those Hydrocarbons;
 
     (f) all geophysical data, interpretations and information related to the
Assets, and all of Seller’s proprietary computer software, technology, patents,
trade secrets, copyrights, names, trademarks, logos and other intellectual
property;
 
     (g) all documents and instruments of Seller (other than title opinions) (i)
that may be protected by an attorney-client, work product or other privilege;
(ii) prepared by or for counsel; or (iii) received from RBC Richardson Barr, RBC
Capital Markets or any other financial, commercial or legal advisor of Seller
(each, an “Advisor”);
 
     (h) all (i) agreements and correspondence between Seller or any of its
Affiliates and any Advisor relating to the transactions contemplated in this
Agreement; (ii) lists of prospective purchasers for those transactions compiled
by Seller or any of its Affiliates or any Advisor; (iii) bids submitted by other
prospective purchasers of the Assets; (iv) analyses by Seller or any of its
Affiliates or any Advisor of any bids submitted by any prospective purchaser;
(v) correspondence between Seller or any of its Affiliates or any Advisor, or
any of their respective representatives, and any prospective purchaser other
than Buyer; and (vi) correspondence between Seller or any of its Affiliates or
any Advisor or any of their respective representatives with respect to any of
the bids, the prospective purchasers, the engagement or activities of any
Advisor, or the transactions contemplated in this Agreement; and for purposes of
this Agreement, the term “Affiliate” means, with respect to any Person, any
other Person controlling, controlled by or under common control with that
Person, where the term “control” (and correlative terms) means the power,
whether by contract, equity ownership or otherwise, to direct the policies or
management of a Person; and the term “Person” means an individual, corporation,
partnership, limited liability company, association, trust, unincorporated
organization or other entity;
 
     (i) all data and other information that may not be disclosed or assigned to
Buyer as a result of confidentiality or similar arrangements under agreements
with Persons not Affiliates of Seller, even if such data or other information is
inadvertently disclosed or provided to Buyer (in which case Buyer shall promptly
return such data or information to Seller);
 
     (j) all audit rights arising under any of the Contracts or otherwise with
respect to any period prior to the Effective Time or to any of the Excluded
Assets;
 
     (k) all corporate, partnership and limited liability company financial and
income tax books, accounts, records and documents of Seller or any of its
Affiliates;
 
     (l) all claims and causes of action of Seller (i) arising from acts,
omissions or events related to, or damage to or destruction of, the Assets,
occurring prior to the Effective Time; (ii) arising under or with respect to any
of the Contracts that are attributable to periods of time prior to the Effective
Time (including claims for adjustments or refunds); or (iii) with respect to any
of the Excluded Assets; 
 
- 8 -
 

--------------------------------------------------------------------------------

 

(m) all rights and interests of Seller (i) under any policy or agreement of
insurance or indemnity; (ii) under any bond; or (iii) to any insurance or
condemnation proceeds or awards arising, in each case, from acts, omissions or
events related to, or damage to or destruction of, the Assets occurring prior to
the Effective Time;
 
(n) all amounts due or payable to any Seller as adjustments to insurance
premiums related to the Assets with respect to any period prior to the Effective
Time;
 
(o) all amounts resulting from derivative contracts or similar agreements used
to manage oil, natural gas, products or other commodity prices whether deemed a
hedge, non-hedge or ineffective hedge transaction;
 
(p) all proceeds, income, revenues or other benefits (including any benefit
attributable to any future laws or regulations with respect to “royalty relief”
or other similar measures) not otherwise enumerated above, as well as any
security or other deposits made, attributable to (i) the Assets for any period
prior to the Effective Time; or (ii) the Excluded Assets;
 
(q) all funds held in suspense accounts related to the Assets;
 
(r) all vehicles, vessels, trailers, software, computers and associated
peripherals and all radio, telephone and other communication equipment, except
for any such equipment attached to a well located on a Lease;
 
(s) all oil, gas or other mineral reserve reports, and all environmental site
assessments, reports and related data and information; and 
 
(t) all rights or benefits under or in connection with any State or Federal
candidate conservation agreements or similar agreements.
 
Article III
Purchase Price
 
     Section 3.01 Purchase Price. The total consideration for the purchase, sale
and conveyance of the Assets to Buyer is Buyer’s payment to Seller of the sum of
$105,000,000.00 (the “Unadjusted Purchase Price”), as adjusted in accordance
with the provisions of this Agreement (the “Purchase Price”).
 
     Section 3.02 Deposit.
 
(a) Within one (1) Business Day following the execution of this Agreement by
Buyer and Seller, Buyer shall deliver to Seller a performance guarantee deposit
in an amount equal to 10% of Unadjusted Purchase Price (the “Deposit”). The
Deposit shall be paid by Buyer to Seller by means of a completed federal funds
transfer to an account designated by Seller. If the Deposit is not paid to
Seller within such period, this Agreement shall be null and void and neither
Party shall have any further rights or obligations under this Agreement.
 
- 9 -
 

--------------------------------------------------------------------------------

 

(b) If the Closing occurs, the Deposit shall be retained by Seller and shall be
applied as part of the payment of the Purchase Price, and the amount payable by
Buyer at the Closing shall be reduced by that amount in accordance with Section
12.03.
 
(c) If the Agreement is terminated without the Closing having occurred, the
Deposit shall be applied as provided in Article XIII.
 
     Section 3.03 Effective Time. If the transactions contemplated by this
Agreement are consummated in accordance with the terms and provisions of this
Agreement, the ownership of the Assets shall be transferred from Seller to Buyer
on the Closing Date, and effective as of 7:00 a.m. local time where the Assets
are located on October 1, 2010 (the “Effective Time”).
 
Article IV
Title Matters
 
     Section 4.01 Examination Period. The Examination Period shall run from the
date of this Agreement until December 17, 2010 at Noon, local time in Midland,
Texas (the “Examination Period”). During the Examination Period, Seller shall
permit Buyer and/or its authorized representatives to examine, during normal
business hours, in the offices of Seller, all abstracts of title, title
opinions, title files, ownership maps, lease files, contract files, assignments,
division orders and royalty accounting records pertaining to the Assets insofar
as same may now be in existence and in the possession of Seller or its
Affiliates, subject to such restrictions on disclosure as may exist under
confidentiality agreements or other agreements binding on Seller or such data.
Such examination shall be upon reasonable notice and shall not unreasonably
disrupt the personnel and operations of Seller or otherwise impede the efforts
of Seller to comply with its other obligations under this Agreement. Any such
examination by Buyer shall be at Buyer’s sole cost and expense. All information
made available to Buyer, whether disclosed pursuant to this Agreement or
otherwise, shall be maintained confidential by Buyer as provided in the
Confidentiality Agreement dated September 27, 2010, between Seller and Buyer
(the “Confidentiality Agreement”), the terms of which are incorporated into this
Agreement by this reference and made a part of this Agreement. Buyer shall take
whatever reasonable steps as may be necessary to ensure that Buyer’s employees,
consultants, representatives and agents comply with the provisions of the
Confidentiality Agreement, and shall be responsible for any disclosure or other
breach of such provisions by any such Persons. Buyer shall not contact any of
the customers or suppliers of Seller or Seller’s working interest co-owners or
operators, in connection with the transactions contemplated by this Agreement,
whether in person or by telephone, mail or other means of communication, without
the specific prior written consent of Seller, which consent may be withheld at
Seller’s sole discretion. For the purpose of this Agreement, the term “Business
Day” means any calendar day excluding Saturdays, Sundays and other days on which
national banks are closed for business in Midland, Texas.
 
- 10 -
 

--------------------------------------------------------------------------------

 

     Section 4.02 Defensible Title and Permitted Encumbrances.
 
     (a) For purposes of this Agreement, the term “Defensible Title” means, with
respect to a given Asset, such ownership by Seller in that Asset that, subject
to and except for Permitted Encumbrances:
 
(i) with respect to each well, unit, well location or Lease shown on Exhibit B,
entitles Seller to receive not less than the percentage or decimal interest set
forth in Exhibit B as Seller’s “Net Revenue Interest” or “NRI” of all
Hydrocarbons produced, saved or marketed from (A) the applicable well or unit as
set forth in Exhibit B as to the currently producing interval in that well or
unit, and (B) the interval or zone identified in Exhibit B with respect to any
non-producing well, unit, well location or Lease set forth in Exhibit B;
 
(ii) with respect to each well, unit, well location or Lease shown in Exhibit B,
obligates Seller to bear not greater than the percentage or decimal interest set
forth in Exhibit B as Seller’s “Working Interest” or “WI” of the costs and
expenses relating to the maintenance, development and operation of (A) the
applicable well or unit set forth in Exhibit B as to the currently producing
interval in that well or unit, and (B) the interval or zone identified in
Exhibit B with respect to any non-producing well, unit, well location or Lease
set forth in Exhibit B, and except to the extent any such increase is
accompanied by a proportionate increase in the applicable Net Revenue Interest;
and
 
(iii) is free and clear of all liens, encumbrances, security interests, pledges
and material defects in title.
 
     (b) The term “Permitted Encumbrances” means any of the following matters to
the extent the same are valid and subsisting and affect the Assets:
 
(i) the Leases and Contracts;
 
(ii) any (A) undetermined or inchoate liens or charges constituting or securing
the payment of expenses that were incurred incidental to the maintenance,
development, production or operation of the Assets or for the purpose of
developing, producing or processing Hydrocarbons from or in them, and (B)
materialman’s, mechanics’, repairman’s, employees’, contractors’, operators’
liens or other similar liens, privileges or charges for liquidated amounts
arising in the ordinary course of business (1) that Seller has agreed to assume
or pay pursuant to the terms of this Agreement; or (2) for which Seller is
responsible for paying or releasing at or after the Closing pursuant to the
terms of this Agreement;
 
(iii) any liens for Taxes and assessments not yet delinquent or that are being
contested in good faith;
 
(iv) the terms, conditions, restrictions, exceptions, reservations, limitations
and other matters contained in (including any liens or security interests
created by law or reserved in oil, gas and other mineral leases for royalty,
bonus or rental, or created to secure compliance with the terms of) the
agreements, instruments and documents that create or reserve to Seller its
interests in the Assets;
 
- 11 -
 

--------------------------------------------------------------------------------

 

(v) any obligations or duties affecting the Assets to any federal, state,
county, municipal or local government authority or judicial or regulatory agency
or instrumentality (“Governmental Authority”) with respect to any franchise,
grant, license or permit and all applicable Law or any Governmental Authority;
 
(vi) any (A) easements, rights-of-way, servitudes, permits, surface leases and
other rights in respect of surface operations, pipelines, grazing, hunting,
lodging, canals, ditches, reservoirs or the like, and (B) easements for streets,
alleys, highways, pipelines, telephone lines, power lines, railways and other
similar rights-of-way on, over or in respect of property owned or leased by
Seller or over which Seller owns rights-of-way, easements, permits or licenses,
to the extent that they do not materially interfere with the operations
currently conducted on the Assets;
 
(vii) all royalties, overriding royalties, net profits interests, carried
interests, production payments, reversionary interests and other burdens on or
deductions from the proceeds of Hydrocarbon production created or in existence
as of the Effective Time, whether recorded or unrecorded, provided that such
matters do not operate to reduce the Net Revenue Interests of Seller below those
set forth in Exhibit B or increase the Working Interests of Seller above those
set forth in Exhibit B without a corresponding increase in the Net Revenue
Interests;
 
(viii) subject to Section 4.07, preferential rights to purchase or similar
agreements with respect to which (A) waivers or consents are obtained from the
appropriate parties for the transaction contemplated by this Agreement, or (B)
required notices have been given for the transaction contemplated by this
Agreement to the holders of such rights and the appropriate period for asserting
such rights has expired without an exercise of such rights;
 
(ix) required Third Party consents to assignment or similar agreements with
respect to which (A) waivers or consents are obtained from the appropriate
parties for the transaction contemplated by this Agreement; (B) required notices
have been given for the transaction contemplated by this Agreement to the
holders of those rights and the appropriate period for asserting such rights has
expired without an exercise of such rights; or (C) there is no provision
expressly stating that an assignment in violation thereof (1) is void or
voidable, (2) triggers the payment of specified liquidated damages, or (3)
causes a termination of the Lease or other Asset to be assigned; and for
purposes of this Agreement, the term “Third Party” means any Person or entity,
governmental or otherwise, other than Seller, Buyer, and their respective
Affiliates and includes other working interest owners, royalty owners, lease
operators, landowners, service contractors and governmental agencies;
 
- 12 -
 

--------------------------------------------------------------------------------

 

(x) all rights to consent by, required notices to, filings with, or other
actions by Governmental Authorities in connection with the sale or conveyance of
oil, gas or other mineral leases or interests in them that are customarily
obtained or made subsequent to such sale or conveyance;
 
(xi) production sales contracts; division orders; contracts for sale, purchase,
exchange, refining or processing of Hydrocarbons; unitization and pooling
designations, declarations, orders and agreements; operating agreements;
agreements of development; area of mutual interest agreements; gas balancing or
deferred production agreements; processing agreements; plant agreements;
pipeline, gathering and transportation agreements; injection, repressuring and
recycling agreements; carbon dioxide purchase or sale agreements; salt water or
other disposal agreements; seismic or geophysical permits or agreements; and any
and all other agreements that have terms that are ordinary and customary to the
oil, gas, sulphur and other mineral exploration, development, processing or
extraction business or in the business of processing of gas and gas condensate
or liquids production for the extraction of products from them;
 
(xii) farmout or farmin agreements, to the extent they do not reduce the Net
Revenue Interests of Seller below those set forth in Exhibit B or increase the
Working Interests of Seller above those set forth in Exhibit B without a
corresponding increase in the Net Revenue Interests;
 
(xiii) liens and security interests that will be released at Closing as provided
in Section 12.04(g);
 
(xiv) rights reserved to or vested in any Governmental Authority to control or
regulate any of the Assets and the applicable Law;
 
(xv) all defects and irregularities affecting the Assets that, individually or
in the aggregate, (A) do not operate to (1) reduce the Net Revenue Interests of
Seller, (2) increase the proportionate share of costs and expenses of leasehold
operations attributable to or to be borne by the Working Interests of Seller, or
(3) otherwise interfere materially with the operation, value or use of the
Assets; (B) operate to increase the proportionate share of costs and expenses of
leasehold operations attributable to or to be borne by the Working Interest of
Seller, so long as there is a proportionate increase in Seller’s Net Revenue
Interests; or (C) that would not be considered material when applying general
industry standards;
 
(xvi) all Title Defects expressly waived by Buyer in writing or that have been
deemed to have been waived or not otherwise to be Title Defects under Section
4.04(a) or Section 4.05(d) or any other provision of this Agreement; and
 
(xvii) Title Defects that are defensible by possession under applicable statutes
of limitation for adverse possession or for prescription.
 
- 13 -
 

--------------------------------------------------------------------------------

 

     Section 4.03 Title Defect. The term “Title Defect,” as used in this
Agreement, means any encumbrance, encroachment, irregularity, defect in or
objection to Seller’s ownership of any Asset (excluding Permitted Encumbrances)
that causes Seller not to have Defensible Title to that Asset. Notwithstanding
any other provision in this Agreement to the contrary, the following matters
shall not constitute, and shall not be asserted as a Title Defect: (a) defects
or irregularities arising out of lack of corporate authorization or a variation
in corporate name, unless Buyer provides affirmative evidence that such
corporate action or variation was not authorized and results in another Person’s
superior claim of title to the relevant Asset; (b) defects or irregularities
that have been cured or remedied by the passage of time, including applicable
statues of limitation and statutes for prescription or preemption; (c) defects
or irregularities in the chain of title consisting of the failure to recite
marital status in documents or omissions of heirship proceedings; (d) defects or
irregularities in title which for a period of seven (7) years or more have not
delayed or prevented Seller (or Seller’s predecessor, if owned by Seller less
than seven (7) years) from receiving its Net Revenue Interest share of the
proceeds of production and have not caused Seller to bear a share of expenses or
costs greater than its Working Interest share from any Lease, unit or well; (e)
defects or irregularities resulting from or related to probate proceedings or
the lack of probate proceedings if the defects or irregularities have been
outstanding for seven (7) years or more; or (e) conventional rights or
reassignment normally actuated by an intent to abandon or release a Lease and
requiring notice to the holders of such rights and any defect or irregularity as
would normally be waived by Persons engaged in the oil and gas business when
purchasing producing properties.
 
     Section 4.04 Notice of Title Defects.
 
     (a) If Buyer discovers any Title Defect affecting any Asset, Buyer shall
notify Seller of the alleged Title Defect as promptly as possible but no later
than the expiration of the Examination Period. To be effective, this notice (a
“Title Defect Notice”) must (i) be in writing; (ii) be received by Seller prior
to the expiration of the Examination Period; (iii) describe the Title Defect in
sufficient, specific detail (including any alleged variance in the Net Revenue
Interest or Working Interest); (iv) identify the specific Asset or Assets
affected by the Title Defect; and (v) include the value of the Title Defect as
determined by Buyer. Any matters that otherwise may have constituted Title
Defects, but that are not so described in a timely Title Defect Notice complying
and delivered in accordance with this Section 4.04(a), shall be deemed to have
been waived by Buyer for all purposes and shall constitute Permitted
Encumbrances.
 
     (b) After receipt of an effective Title Defect Notice, Seller shall have
the option, but not the obligation, to attempt to cure the Title Defect at any
time prior to the Closing and to postpone the Closing Date up to thirty (30)
days beyond the date set forth in Section 12.01 to facilitate the cure.
 
     (c) The value attributable to each Title Defect (the “Title Defect Value”)
that is asserted by Buyer in a Title Defect Notice shall be determined in good
faith based upon the criteria set forth below:
 
     (i) If the Title Defect is a lien on any Asset, the Title Defect Value is
the amount necessary to be paid to remove the lien from the affected Asset.
 
- 14 -
 

--------------------------------------------------------------------------------

 

(ii) If the Title Defect asserted is that the Net Revenue Interest attributable
to any well, unit, well location or Lease is less than that stated in Exhibit B
or the Working Interest attributable to any well, unit or well location is
greater than that stated in Exhibit B, then the Title Defect Value shall take
into account the relative change in the interest from Exhibit B and the
appropriate Allocated Value of such Asset. For purposes of this Agreement, the
term “Allocated Value” means, with respect to any Asset, the amount allocated to
that Asset under Section 11.01.
 
(iii) If the Title Defect represents an obligation, encumbrance, burden or
charge on the affected Asset (including any increase in Working Interest for
which there is not a proportionate increase in Net Revenue Interest) for which
the economic detriment to Buyer is unliquidated, the amount of the Title Defect
Value shall be determined by taking into account the Allocated Value of the
affected Asset, the portion of the Asset affected by the Title Defect, the legal
effect of the Title Defect, the potential discounted economic effect of the
Title Defect over the life of the affected Asset and the Title Defect Value
placed upon the Title Defect by Buyer and Seller.
 
(iv) If a Title Defect is not in effect or does not adversely affect an Asset
throughout the entire productive life of such Asset, the consequences of that
fact shall be taken into account in determining the Title Defect Value.
 
(v) The Title Defect Value of a Title Defect shall be determined without
duplication of any costs or losses included in another Title Defect Value.
 
(vi) Notwithstanding anything in this Agreement to the contrary, in no event
shall a Title Defect Value exceed the Allocated Value of the wells, units, well
locations or other Assets affected by it.
 
(vii) To give Seller an opportunity to commence reviewing possible Title
Defects, Buyer shall use reasonable efforts to give Seller, on or before 5:00
p.m. Central Time each Friday prior to the expiration of the Examination Period,
notice of all Title Defects discovered by Buyer during the preceding week, which
notice may be preliminary in nature and supplemented prior to the expiration of
the Examination Period.
 
     Section 4.05 Remedies for Title Defects.
 
     (a) Subject to the continuing right of Seller to dispute the existence of
an asserted Title Defect and/or the asserted Title Defect Value and subject to
the rights of the Parties under Section 13.01(f), if any Title Defect timely
asserted by Buyer in accordance with Section 4.04(a) is not waived in writing by
Buyer or cured on or before Closing, Seller shall, at its sole option, elect to:
 
(i) subject to Section 4.05(d), reduce the Purchase Price by the Title Defect
Value for the Title Defect as determined in accordance with Section 4.04(c) or
Article XVIII (which shall cause such asserted Title Defect to become an Assumed
Obligation under Section 16.02); 
 
- 15 -
 

--------------------------------------------------------------------------------

 

(ii) indemnify Buyer against all claims resulting from the Title Defect (an
“Indemnified Title Defect”) pursuant to an indemnity agreement (the “Title
Indemnity Agreement”) in the form attached to this Agreement as Exhibit F;
provided, however, that without Buyer’s consent, Seller shall not be entitled to
elect to indemnify Buyer under this Section 4.05(a)(ii) for any Title Defect
that is a discrepancy in the Net Revenue Interest and/or Working Interest of a
well, unit, well location or Lease (as compared to the Net Revenue Interest
and/or Working Interest set forth in Exhibit B with respect to such Asset); or
 
(iii) retain the entirety of the Asset that is subject to the Title Defect,
together with all associated Assets, in which event the Purchase Price shall be
reduced by an amount equal to the Allocated Value of the Asset and the
associated Assets.
 
(b) If any Title Defect is in the nature of an unobtained consent to assignment
or other restriction on assignability, the provisions of Section 4.08 shall
apply.
 
(c) If at or before the Closing Buyer and Seller have not agreed on the validity
of any asserted Title Defect or the Title Defect Value attributable to the Title
Defect and Seller has not elected to indemnify Buyer with respect to the Title
Defect under Section 4.05(a)(ii) or to retain the Assets associated with the
Title Defect under Section 4.05(a)(iii), Buyer or Seller shall have the right to
elect to have the Dispute regarding the validity of the Title Defect or the
Title Defect Value determined by an Independent Expert in accordance with
Article XVIII. In that event, the Purchase Price paid at Closing shall not be
reduced by virtue of the disputed Title Defect or Title Defect Value, but upon
the final resolution of the Dispute, the Title Defect Value, if any, found to be
attributable to the Title Defect shall, subject to Section 4.05(d), be refunded
by Seller to Buyer within three (3) Business Days of such resolution.
 
(d) Notwithstanding anything to the contrary in this Agreement, but subject to
Section 4.05(e), (i) if the value of a particular individual Title Defect (or
individual Title Benefit, except for an Asset on which there is a Title Defect
exceeding $25,000) does not exceed $25,000, then it shall be deemed to be a
Permitted Encumbrance and no adjustment to the Purchase Price shall be made for
the Title Defect (or Title Benefit), (ii) if the aggregate adjustment to the
Purchase Price determined in accordance with this Agreement for Title Defects
(after taking into account clause (i)) does not exceed two percent (2%) of the
Unadjusted Purchase Price prior to any other adjustments, then they shall be
deemed to be Permitted Encumbrances and no adjustment of the Purchase Price
shall be made on account of Title Defects, and (iii) if the aggregate adjustment
to the Purchase Price determined in accordance with this Agreement for Title
Defects (after taking into account clause (i)) does exceed two percent (2%) of
the Unadjusted Purchase Price prior to any other adjustments, then the Purchase
Price shall be adjusted only by the amount of the excess.
 
- 16 -
 

--------------------------------------------------------------------------------

 

     (e) Notwithstanding the provisions of Section 4.05(d) and the other
provisions of this Agreement, in the event Buyer asserts a Title Defect as a
result of Seller’s Net Revenue Interest in any well, unit, well location or
Lease being less than that stated in Exhibit B and Seller owns a fee mineral,
royalty or other similar non-leasehold oil, gas or other mineral interest in
such well, unit, well location or Lease, then (i) the Assets shall be deemed to
include such fee mineral, royalty or other similar non-leasehold oil, gas or
other mineral interest; (ii) such fee mineral, royalty or other similar
non-leasehold oil, gas or other mineral interest shall be conveyed by Seller to
Buyer at the Closing; (iii) to the extent the inclusion of such fee mineral,
royalty or other similar non-leasehold oil, gas or other mineral interest
eliminates such Net Revenue Interest deficiency, the deficiency shall not
constitute a Title Defect; and (iv) to the extent the inclusion of such fee
mineral, royalty or other similar non-leasehold oil, gas or other mineral
interest in the Assets results in Seller’s Net Revenue Interest being greater
than that stated in Exhibit B, the excess shall constitute a Title Benefit.
 
     Section 4.06 Special Warranty of Title. The documents to be executed and
delivered by Seller to Buyer transferring title to the Assets as required
hereby, including the Assignment and Bill of Sale attached hereto as Exhibit E
(the “Assignment”), shall provide for a special warranty of title warranting
title by, through and under Seller, but not otherwise, subject to the Permitted
Encumbrances and the terms of this Agreement. Buyer’s remedy for breach of
Seller’s special warranty of title in the Assignment shall be limited to an
amount not exceeding the Allocated Value of the affected Asset, and any claims
for such breach must be asserted within eighteen (18) months from the Closing
Date. Any such claims not asserted within such eighteen (18) month period shall
be deemed to be Assumed Obligations.
 
     Section 4.07 Preferential Rights To Purchase.
 
     (a) Seller shall use reasonable efforts, but without any obligation to
incur any additional cost or expense, to comply with all preferential right to
purchase provisions relative to any Asset (“PPRs”) prior to the Closing. Prior
to the Closing, Seller shall notify Buyer of the existence of any known PPRs and
if any PPRs are exercised or if the requisite period has elapsed without said
rights having been exercised.
 
     (b) If, as of the Closing Date, a Third Party holder of a PPR has timely
and properly notified Seller that it elects to exercise its PPR with respect to
the Assets to which its PPR applies (determined by and in accordance with the
agreement in which the PPR arises), then the Assets covered by that PPR will be
sold to such holder of the PPR subject to the terms and conditions of this
Agreement, and will not be sold to the Party originally executing this Agreement
as “Buyer” (subject to the remaining provisions in this Article) and the
Unadjusted Purchase Price will be reduced by the Allocated Value of such Assets.
Buyer shall remain obligated to purchase the remainder of the Assets not
affected by an exercised PPR. Upon the consummation of the sale of any Assets to
the holder of such PPR, any such Assets shall be deemed for all purposes to
constitute “Excluded Assets”.
 
     (c) After the Closing, if for any reason the purchase and sale of the
Assets covered by a PPR exercised prior to Closing under (b) above is not or
cannot be
 
- 17 -
 

--------------------------------------------------------------------------------

 

consummated with the holder of the PPR that exercised its PPR, Seller may so
notify Buyer and within ten (10) Business Days after Buyer’s receipt of such
notice, Seller shall sell, assign and convey to Buyer and Buyer shall purchase
and accept from Seller such Assets pursuant to the terms of this Agreement and
for the Allocated Value of such Assets (except the Closing Date with respect to
such Assets will be the date of assignment of such Assets from Seller to Buyer).
 
     (d) Any interest in the Assets covered by any unexercised PPRs (whether due
to the PPR notice period or otherwise) shall be conveyed to Buyer at the Closing
subject to any PPRs, and Buyer shall assume all duties, obligations and
liabilities arising from the PPR. Without limiting the foregoing, if any Third
Party elects to purchase all or a part of an interest in any Asset subject to a
PPR after the Closing Date, Buyer shall be obligated to convey that interest to
that Third Party and shall be entitled to the consideration for the sale of that
interest.
 
     Section 4.08 Consents to Assignment. Seller shall use reasonable efforts to
obtain all necessary consents from Third Parties to assign the Assets prior to
the Closing (other than approvals of any relevant Governmental Authority that
are customarily obtained after the Closing), and Buyer shall assist Seller with
those efforts. To the extent any such consents are not obtained prior to Closing
and an express provision of the document providing for the consent would render
the assignment of some or all of the Assets void or voidable, give rise to a
claim for specified liquidated damages or cause the termination of the Lease or
other Asset to be assigned as a result of the failure to obtain that consent,
then that failure shall constitute a Title Defect as to the portion of the
Assets affected thereby, and the provisions of Section 4.05(a) shall apply
thereto. In all other cases, such unobtained consents shall not constitute Title
Defects.
 
     Section 4.09 Title Benefits; Remedies.
 
     (a) If either Party discovers any Title Benefit during the Examination
Period affecting the Assets, it shall promptly notify the other Party at or
before the expiration of the Examination Period. Subject to Section 4.05(d),
Seller shall be entitled to an upward adjustment to the Purchase Price pursuant
to Section 12.02(a)(iii) with respect to the Title Benefit, in an amount
mutually agreed upon by the Parties. For purposes of this Agreement, the term
“Title Benefit” means the Seller’s interest in any Asset that is greater than or
in addition to that set forth in Exhibit B, including a Net Revenue Interest
that is greater than that set forth in Exhibit B or Seller’s Working Interest in
any Asset that is less than the Working Interest set forth in Exhibit B (without
a corresponding decrease in the Net Revenue Interest).
 
     (b) If, with respect to a Title Benefit, Buyer and Seller have not agreed
on the amount of the upward Purchase Price Adjustment or have not otherwise
agreed on such amount at or prior to the Closing, Seller or Buyer shall have the
right to elect to have the Dispute regarding the Purchase Price Adjustment
determined by an Independent Expert in accordance with Article XVIII. In that
event, Buyer shall pay the undisputed portion of the Purchase Price with respect
to the Asset affected by the Title Benefit at the Closing and, subject to
Section 4.05(d), upon determination of the amount of the adjustment, shall pay
to Seller any unpaid portion within three (3) Business Days of such
determination.
 
- 18 -
 

--------------------------------------------------------------------------------

 

Article V
Environmental Matters
 
     Section 5.01 Environmental Review.
 
     (a) Buyer shall have the right to conduct or cause a consultant reasonably
acceptable to Seller (“Buyer’s Environmental Consultant”) to conduct an
environmental review of the Assets prior to the expiration of the Examination
Period (“Buyer’s Environmental Review”). The cost and expense of Buyer’s
Environmental Review, if any, shall be borne solely by Buyer. The scope of work
comprising Buyer’s Environmental Review shall be limited to a Phase I review and
otherwise as may be agreed by Buyer and Seller prior to commencement. The
Environmental Review shall not include any intrusive test or procedure without
the prior written consent of Seller, which consent will not be unreasonably
withheld. Buyer shall, and shall cause Buyer’s Environmental Consultant to, (i)
consult with Seller before conducting any work comprising Buyer’s Environmental
Review, (ii) perform all such work in a safe and workmanlike manner and so as to
not unreasonably interfere with Seller’s operations and (iii) comply with all
applicable Law. Buyer shall be solely responsible for obtaining any consents
from a Third Party that are required to perform any work comprising Buyer’s
Environmental Review, and Buyer shall consult with Seller prior to requesting
each such consent. Seller shall have the right to have a representative or
representatives accompany Buyer and Buyer’s Environmental Consultant at all
times during Buyer’s Environmental Review. With respect to any samples taken in
connection with Buyer’s Environmental Review, Buyer shall take split samples,
providing one of each such sample, properly labeled and identified, to Seller
without charge. Buyer releases, and shall defend, indemnify and hold harmless,
Seller Indemnitees from and against all claims, losses, damages, costs,
expenses, causes of action and judgments of any kind or character (INCLUDING
THOSE RESULTING FROM SELLER’S SOLE, JOINT, COMPARATIVE OR CONCURRENT NEGLIGENCE
OR STRICT LIABILITY, BUT SPECIFICALLY EXCLUDING THOSE RESULTING FROM SELLER’S
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT) arising out of or relating to Buyer’s
Environmental Review.
 
     (b) Unless otherwise required by applicable Law, Buyer shall, and shall
cause Buyer’s Environmental Consultant to, treat confidentially any matters
revealed by Buyer’s Environmental Review and any reports or data generated from
such review (the “Environmental Information”), and Buyer shall not, and shall
cause Buyer’s Environmental Consultant to not, disclose any Environmental
Information to any Governmental Authority or other Third Party without the prior
written consent of Seller. Buyer may use the Environmental Information only in
connection with the transactions contemplated by this Agreement. If Buyer,
Buyer’s Environmental Consultant or any Third Party to which Buyer has provided
any Environmental Information become legally compelled to disclose any of the
Environmental Information, Buyer shall provide Seller with prompt notice
sufficiently prior to any such disclosure so as to allow Seller to file any
protective order or seek any other remedy, as any Seller deems appropriate under
the circumstances. If this Agreement is terminated prior to the Closing, Buyer
shall deliver the Environmental Information to Seller, which Environmental
Information shall become the sole property of Seller without charge.
 
- 19 -
 

--------------------------------------------------------------------------------

 

     Section 5.02 Environmental Definitions.
 
     (a) Assumed Environmental Obligations. For purposes of this Agreement, the
term “Assumed Environmental Obligations” means, with respect to Seller’s
ownership and operation of the Assets or the condition of the Assets and any
surface or subsurface depths used in connection with the Assets, including any
pooled, communitized or unitized acreage by virtue of the Assets being a part of
the pooled, communitized or unitized area (collectively, the “Subject
Property”), all liabilities, losses, claims, obligations, costs or expenses
arising from or relating to the following: (i) any violation or alleged
violation of, or non-compliance with applicable Environmental Law prior to, on,
or after the Effective Time, including the cost of correcting such violations or
noncompliance and any fines or penalties arising out of such violations or
noncompliance; (ii) the release, discharge or disposal of Hazardous Substances
prior to, on, or after the Effective Time, at, on, in, under, from or migrating
to or from the Subject Property, including claims for property damage, loss,
injury, damage to natural resources, bodily injury or wrongful death, and any
investigation, remediation or monitoring with respect to said Hazardous
Substances; (iii) any Environmental Defects that are not Indemnified
Environmental Defects; and (iv) those matters that would otherwise be
Environmental Defects but for the provisions of Section 5.04(c).
 
     (b) Environmental Defects. For purposes of this Agreement, the term
“Environmental Defect” means, with respect to any given Asset, an individual
environmental condition identified with specificity in Buyer’s Environmental
Review that constitutes a material violation of Environmental Laws in effect as
of the date of this Agreement in the jurisdiction in which the affected Asset is
located, excluding, however any environmental conditions deemed not to be
Environmental Defects by application of Section 5.04(c).
 
     (c) Environmental Defect Value. For purposes of this Agreement, the term
“Environmental Defect Value” means, with respect to any Environmental Defect,
the value, as of the Closing Date, of the estimated costs and expenses to
correct the Environmental Defect in the most cost-effective manner reasonably
available, consistent with Environmental Laws, taking into account that
non-permanent remedies (such as mechanisms to contain or stabilize hazardous
materials, including monitoring site conditions, natural attenuation, risk-based
corrective action, institutional controls or other appropriate restrictions on
the use of property, caps, dikes, encapsulation, leachate collection systems,
etc.) may be the most cost-effective manner reasonably available.
 
     (d) “Environmental Laws” means all Laws pertaining to health (as relates to
exposure to Hazardous Substances) or the environment, including the Clean Air
Act, as amended, the Comprehensive Environmental Response, Compensation and
Liability Act, as amended, the Federal Water Pollution Control Act, as amended,
the Resources Conservation and Recovery Act, as amended, the Safe Drinking Water
Act, as amended, the Toxic Substances Control Act, as amended, the Superfund
Amendment and Reauthorization Act of 1986, as amended, the Hazardous Materials
Transportation Act, as amended, and comparable state and local laws.
 
- 20 -
 

--------------------------------------------------------------------------------

 

     (e) Hazardous Substances. For purposes of this Agreement, the term
“Hazardous Substances” means (i) any petrochemical or petroleum products, oil or
coal ash, radioactive materials, radon gas, asbestos in any form that is or
could become friable, urea formaldehyde foam insulation and transformers or
other equipment that contain dielectric fluid which may contain levels of
polychlorinated biphenyls, (ii) any chemicals, materials, or substances defined
as or included in the definition of “hazardous substances,” “hazardous wastes,”
“restricted hazardous materials,” “extremely hazardous substances,” “toxic
substances,” “contaminants” or “pollutants” or words of similar meaning and
regulatory effect or (iii) any other chemical, material or substance, exposure
to which is prohibited, limited or regulated by any applicable Environmental
Law.
 
     (f) Indemnified Environmental Defects. For purposes of this Agreement, the
term “Indemnified Environmental Defect” means an Environmental Defect as to
which Seller has elected to indemnify Buyer in accordance with Section
5.04(a)(ii).
 
     Section 5.03 Notice of Environmental Defects. If Buyer discovers any
Environmental Defect affecting any Asset, Buyer shall notify Seller of the
alleged Environmental Defect as promptly as possible but no later than the
expiration of the Examination Period. To be effective, this notice (an
“Environmental Defect Notice”) must (i) be in writing; (ii) be received by
Seller prior to the expiration of the Examination Period; (iii) describe the
Environmental Defect in sufficient, specific detail, including (A) the written
conclusion of Buyer’s Environmental Consultant that an Environmental Defect
exists, which conclusion shall be reasonably substantiated by the factual data
gathered in Buyer’s Environmental Review; and (B) a separate specific citation
of the provisions of Environmental Laws alleged to be violated and the related
facts that substantiate such violation; (iv) identify the specific Asset or
Assets affected by the Environmental Defect, including a site plan showing the
location of all sampling events, boring logs and other field notes describing
the sampling methods utilized and the field conditions observed,
chain-of-custody documentation and laboratory reports; (v) identify the
procedures recommended to correct the Environmental Defect, together with any
related recommendations from Buyer’s Environmental Consultant; and (vi) state
Buyer’s estimate of the Environmental Defect Value, including the basis for such
estimate, for which Buyer would agree to adjust the Purchase Price to accept
such Environmental Defect if Seller elected Section 5.04(a)(i) as the remedy for
it. Any matters that may otherwise have constituted Environmental Defects, but
that are not so described in a timely Environmental Defect Notice complying with
this Section 5.03, together with any environmental matter that does not
constitute an Environmental Defect, shall be deemed to have been waived by Buyer
for all purposes and constitute an Assumed Obligation. After receipt of an
effective Environmental Defect Notice, Seller shall have the option, but not the
obligation, to attempt to cure the Environmental Defect at any time prior to the
Closing and to postpone the Closing Date up to thirty (30) days beyond the date
set forth in Section 12.01 to facilitate the cure.
 
- 21 -
 

--------------------------------------------------------------------------------

 

     Section 5.04 Remedies for Environmental Defects.
 
     (a) Subject to the continuing right of Seller to dispute the existence of
an asserted Environmental Defect and/or the asserted Environmental Defect Value
and subject to the rights of the Parties under Section 13.01(f), if any
Environmental Defect timely asserted by Buyer in accordance with Section 5.03 is
not waived in writing by Buyer or cured on or before Closing, Seller shall, at
its sole option, elect to:
 
     (i) subject to Section 5.04(c), reduce the Purchase Price by the
Environmental Defect Value for the Environmental Defect as determined in
accordance with Section 5.02(c) or Article XVIII (which shall cause such alleged
Environmental Defect to become an Assumed Obligation under Section 16.02);
 
     (ii) indemnify Buyer against all claims resulting from the Environmental
Defect pursuant to an indemnity agreement (the “Environmental Indemnity
Agreement”) in the form attached to this Agreement as Exhibit G; or
 
     (iii) retain the entirety of the Asset that is subject to such
Environmental Defect, together with all associated Assets, in which event the
Purchase Price shall be reduced by an amount equal to the Allocated Value of the
Asset and the associated Assets.
 
     (b) If at or before the Closing Buyer and Seller have not agreed on the
validity of any asserted Environmental Defect or the Environmental Defect Value
attributable to the Environmental Defect and Seller has not elected to indemnify
the Buyer with respect to the Environmental Defect under Section 5.04(a)(ii) or
to retain the Assets associated with the Environmental Defect under Section
5.04(a)(iii), Buyer or Seller shall have the right to elect to have the Dispute
regarding the validity of the Environmental Defect or the Environmental Defect
Value determined by an Independent Expert in accordance with Article XVIII. In
that event, the Purchase Price paid at Closing shall not be reduced by virtue of
the disputed Environmental Defect or Environmental Defect Value, but on the
final resolution of the Dispute the Environmental Defect Value, if any, found to
be attributable to the Environmental Defect shall, subject to Section 5.04(c),
be refunded by Seller to Buyer within three (3) Business Days of such
resolution.
 
     (c) Notwithstanding anything to the contrary in this Agreement (i) if the
Environmental Defect Value for a particular individual Environmental Defect does
not exceed $25,000, then no adjustment to the Purchase Price shall be made for
the Environmental Defect, (ii) if the aggregate adjustment to the Purchase Price
determined in accordance with this Agreement for Environmental Defects
(exceeding $25,000) does not exceed two percent (2%) of the Unadjusted Purchase
Price prior to any other adjustments, then no adjustment of the Purchase Price
shall be made on account of Environmental Defects, and (iii) if the aggregate
adjustment to the Purchase Price determined in accordance with this Agreement
for Environmental Defects (exceeding $25,000) does exceed two percent (2%) of
the Unadjusted Purchase Price prior to any other adjustments, then the Purchase
Price shall be adjusted only by the amount of the excess.
 
- 22 -
 

--------------------------------------------------------------------------------

 

     Section 5.05 No Warranty Regarding Environmental Matters. SELLER WILL
CONVEY THE ASSETS TO BUYER WITHOUT ANY WARRANTY OF ANY KIND WITH RESPECT TO
ENVIRONMENTAL MATTERS OR ENVIRONMENTAL DEFECTS, EXPRESS, STATUTORY OR IMPLIED,
NOT EVEN FOR RETURN OF THE PURCHASE PRICE. BUYER’S SOLE REMEDY FOR ENVIRONMENTAL
DEFECTS OR OTHER ENVIRONMENTAL MATTERS IS THE ENVIRONMENTAL DEFECT PROCEDURE
UNDER THIS ARTICLE V.
 
     Section 5.06 Physical Condition of the Assets. Buyer acknowledges that the
Assets have been used by Seller for oil and gas drilling and production
operations and related field operations, and that physical changes in the Assets
(or adjacent lands) may have occurred as a result of those uses. In this regard,
the Assets may also contain unplugged or improperly plugged wells, wellbores or
buried pipelines or other equipment, whether or not of a similar nature, the
locations of which may not now be known by Seller or be readily apparent by a
physical inspection of the property. Buyer understands that Seller does not have
the requisite information with which to determine the exact condition of the
Assets or the effect that any such use has had on the physical condition of the
Assets, and Seller does not make any representation or warranty with respect to
those matters and Buyer expressly assumes all liability for those matters
(INCLUDING THOSE RESULTING FROM SELLER’S SOLE, JOINT, COMPARATIVE OR CONCURRENT
NEGLIGENCE OR STRICT LIABILITY).
 
     Section 5.07 NORM. Buyer acknowledges that some oilfield production
equipment comprising the Assets may contain asbestos and/or naturally occurring
radioactive material (“NORM”). In this regard, Buyer specifically acknowledges
that NORM may affix or attach itself to the inside of wellbores, materials and
equipment as scale or in other forms, and that wells, materials and equipment
comprising the Assets or located on a Lease may contain NORM and that NORM
containing materials may have been disposed of on a Lease. Buyer expressly
understands that special procedures may be required for the removal and disposal
of asbestos and NORM from the Assets if and where they may be found, and Buyer
assumes Seller’s liability for or in connection with the assessment,
remediation, removal, transportation or disposal of any such materials present
on the Assets at or after the Effective Time in accordance with all requirements
of any Governmental Authority (INCLUDING THOSE RESULTING FROM SELLER’S SOLE,
JOINT, COMPARATIVE OR CONCURRENT NEGLIGENCE OR STRICT LIABILITY).
 
Article VI
Representations and Warranties of Seller
 
     Seller represents and warrants to Buyer that:
 
     Section 6.01 Seller’s Existence. Seller is a limited liability company duly
formed, validly existing and in good standing under the laws of the State of
Delaware, and has full legal power, right and authority to carry on its business
as such is now being conducted and as contemplated to be conducted.
 
- 23 -
 

--------------------------------------------------------------------------------

 

     Section 6.02 Legal Power. Seller has the legal power and right to enter
into and perform this Agreement and the transactions it contemplates for Seller.
The consummation of the transactions contemplated by this Agreement will not
violate, or be in conflict with:
 
     (a) any provision of Seller’s charter and operating agreement or other
governing documents;
 
     (b) except for any preferential purchase rights and consents to assignment,
any material agreement or instrument to which Seller is a party or by which
Seller is bound that affects any of the Assets; or 
 
     (c) any judgment, order, ruling or decree applicable to Seller as a party
in interest or any Law applicable to Seller’s interest in any of the Assets.
 
     Section 6.03 Execution. The execution, delivery and performance of this
Agreement and the transactions it contemplates for Seller are duly and validly
authorized by the requisite limited liability company action, as applicable, on
the part of Seller. This Agreement has been duly executed and delivered by
Seller (and all documents this Agreement requires be executed and delivered by
Seller at Closing will be duly executed and delivered by Seller) and this
Agreement constitutes, and at the Closing those other documents will constitute,
the valid and binding obligations of Seller, enforceable against Seller in
accordance with their terms except as such enforceability may be limited by
applicable bankruptcy or other similar laws affecting the rights and remedies of
creditors generally as well as to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
 
     Section 6.04 Brokers. No broker or finder is entitled to any brokerage or
finder’s fee, or to any commission, based in any way on agreements, arrangements
or understandings made by or on behalf of Seller or any Affiliate of Seller for
which Buyer has or will have any liabilities or obligations (contingent or
otherwise).
 
     Section 6.05 Bankruptcy. There are no bankruptcy, reorganization, or
similar arrangement proceedings pending, being contemplated by or, to Seller’s
Knowledge, threatened against Seller.
 
     Section 6.06 Proceedings. There is no suit, action, claim, investigation or
inquiry by any Person or entity or by any administrative agency or Governmental
Authority and no legal, administrative or arbitration proceeding pending or, to
Seller’s Knowledge, threatened against Seller or any Affiliate of Seller or the
Assets, or any of them, that has materially affected or will materially affect
Seller’s ability to consummate the transactions contemplated by this Agreement.
 
     Section 6.07 Royalties. To Seller’s Knowledge, during the Seller Ownership
Period all rentals, royalties and other payments due under the Subject Interests
have been paid in all material respects, except those amounts in suspense and
where failure to so pay would not have a material adverse effect on the Assets,
taken as a whole. The term “Seller Ownership Period” means, with respect to each
Asset, the period beginning on the effective date Seller acquired ownership of
the Asset and ending at the Effective Time.
 
- 24 -
 

--------------------------------------------------------------------------------

 

     Section 6.08 Taxes. To Seller’s Knowledge, during the Seller Ownership
Period, all ad valorem, property, production, severance, excise and similar
taxes and assessments based on or measured by the ownership of the Assets or the
production of Hydrocarbons or the receipt of proceeds of production that have
become due and payable have been paid in all material respects prior to becoming
delinquent, unless contested in good faith.
 
     Section 6.09 Contracts. To Seller’s Knowledge, all of Seller’s material
Contracts (a) are in full force and effect, and (b) Seller is not in default
with respect to any of its material obligations under any of them.
 
     Section 6.10 Governmental Authorizations. To Seller’s Knowledge, it has
obtained and is maintaining all material federal, state and local governmental
licenses, permits, franchises, orders, exemptions, variances, waivers,
authorizations, certificates, consents, rights, privileges and applications for
any of them (the “Governmental Authorizations”) that are presently necessary or
required by Seller for its ownership and operation of the Assets as currently
owned and operated by it (excluding matters arising under Environmental Laws or
relating to Taxes, which are addressed exclusively under Article V and Section
6.08, respectively).
 
     Section 6.11 No Violations of Laws. To Seller’s Knowledge, except as set
forth on Schedule 6.11, Seller has not violated any applicable Law (excluding
Environmental Laws and Laws relating to Taxes, which are addressed exclusively
under Article V and Section 6.08, respectively) with respect to the ownership
and operation of the Assets, except where such violations would not have a
material adverse effect on the Assets, taken as a whole.
 
     Section 6.12 No Prepayments. There have been no advance, take or pay or
other prepayments received by Seller with respect to its interest in the Assets
that would obligate Buyer to deliver Hydrocarbon production from the Assets
after the Effective Time without receiving full payment.
 
     Section 6.13 AFE’s. With respect to the joint, unit or other operating
agreements relating to the Assets, except as set forth in Schedule 6.13, there
are no outstanding calls or payments in excess of $50,000 (net to Seller’s
interest) under authorities for expenditures for payments relating to the Assets
which are due or which Seller has committed to make which have not been made.
 
     Section 6.14 Litigation. There is no suit or action pending, arising out
of, or to Seller’s Knowledge threatened that would have a material adverse
affect upon the ownership, operation or value of the Assets.
 
     Section 6.15 Suspense Accounts. To Seller's Knowledge, Schedule 6.15 sets
forth a true and complete listing, as of September 1, 2010, of all Third Party
proceeds of Hydrocarbon production attributable to the Assets operated by Seller
being held in suspense by Seller.
 
     Section 6.16 Hydrocarbon Sales Agreements. To Seller’s Knowledge, except as
set forth in Schedule 6.16, there are no sales, purchase or marketing Contracts
that are currently in effect and under which Seller is a seller of Hydrocarbons
produced from the Assets that provide for a fixed price and that cannot be
cancelled at any time upon ninety (90) days (or less) prior notice.
 
- 25 -
 

--------------------------------------------------------------------------------

 

     Section 6.17 Records. The Records have been maintained in the ordinary
course of Seller’s business without material deletion or removal therefrom in
connection with the transactions contemplated by this Agreement.
 
Article VII
Representations and Warranties of Buyer
 
     Buyer represents and warrants to Seller that:
 
     Section 7.01 Buyer’s Existence. Buyer is a limited partnership duly formed,
validly existing and in good standing under the laws of the State of Delaware,
and is qualified to conduct business and in good standing in the States in which
the Assets are located. Buyer has full legal power, right and authority to carry
on its business as such is now being conducted and as contemplated to be
conducted.
 
     Section 7.02 Legal Power. Buyer has the legal power and right to enter into
and perform this Agreement and the transactions it contemplates for Buyer. The
consummation of the transactions contemplated by this Agreement will not
violate, or be in conflict with:
 
     (i) any provision of Buyer’s partnership agreement and other governing
documents;
 
     (ii) any material agreement or instrument to which Buyer is a party or by
which Buyer is bound; or
 
     (iii) any judgment, order, ruling or decree applicable to Buyer as a party
in interest or any Law applicable to Buyer.
 
     Section 7.03 Execution. The execution, delivery and performance of this
Agreement and the transactions it contemplates for Buyer are duly and validly
authorized by all requisite limited partnership or other action on the part of
Buyer and its general partner. This Agreement has been duly executed and
delivered by Buyer (and all documents this Agreement requires be executed and
delivered by Buyer at Closing will be duly executed and delivered by Buyer) and
this Agreement constitutes, and at the Closing those other documents will
constitute, the legal, valid and binding obligation of Buyer enforceable against
Buyer in accordance with their terms, except as such enforceability may be
limited by applicable bankruptcy or other similar laws affecting the rights and
remedies of creditors generally as well as to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).
 
     Section 7.04 Brokers. No broker or finder is entitled to any brokerage or
finder’s fee, or to any commission, based in any way on agreements, arrangements
or understandings made by or on behalf of Buyer or any Affiliate of Buyer for
which Seller has or will have any liabilities or obligations (contingent or
otherwise).
 
- 26 -
 

--------------------------------------------------------------------------------

 

     Section 7.05 Bankruptcy. There are no bankruptcy, reorganization or
arrangement proceedings pending, being contemplated by or, to Buyer’s knowledge,
threatened against Buyer or any Affiliate of Buyer.
 
     Section 7.06 Proceedings. There is no suit, action, claim, investigation or
inquiry by any Person or entity or by any administrative agency or Governmental
Authority and no legal, administrative or arbitration proceeding pending or, to
Buyer’s knowledge, threatened against Buyer or any Affiliate of Buyer that has
materially affected or will materially affect Buyer’s ability to consummate the
transactions contemplated by this Agreement.
 
     Section 7.07 Qualifications. Buyer is now, and after the Closing shall
continue to be, qualified with all applicable Governmental Authorities to own
and operate the Assets and has, and shall maintain, all necessary bonds to own
and operate the Assets.
 
     Section 7.08 Investment. Buyer is an “accredited investor,” as that term is
defined in Regulation D of the Securities Act of 1933, as amended, and will
acquire the Assets for its own account and not with a view to a sale or
distribution in violation of the Securities Act of 1933, as amended, and the
rules and regulations under that statute, any applicable state blue sky laws or
any other applicable securities laws. Buyer understands and acknowledges that if
any of the Assets were held to be securities, they would be restricted
securities and could not be transferred without registration under applicable
state and federal securities laws or the availability of an exemption from such
registration.
 
     Section 7.09 Funds. Buyer has arranged to have available by the Closing
Date sufficient funds to enable Buyer to pay in full the Purchase Price as
provided in this Agreement and otherwise to perform its obligations under this
Agreement.
 
     Section 7.10 Independent Investigation. Buyer is an experienced and
knowledgeable investor in the oil, gas and mineral resources industry that has
previously expended substantial amounts in the acquisition and development of
oil, gas and mineral properties. Prior to entering into this Agreement, Buyer
was advised by and has relied solely on its own legal, tax and other
professional counsel concerning this Agreement, the Assets and their value.
Buyer is knowledgeable of the usual and customary practices of producers such as
Seller, including reliance on the advice of experts (e.g., reservoir and
facility engineers, attorneys, tax advisors, accountants, valuation specialists
and environmental consultants), and it has had (or will have prior to the
Closing) access to the Assets, the officers and employees of Seller, and the
books, records and files of Seller relating to the Assets, and in making the
decision to enter into this Agreement and consummate the transactions
contemplated by this Agreement, Buyer has relied solely on the basis of its own
independent due diligence investigation of the Assets, upon the representations
and warranties in Article VI and upon the covenants of Seller in this Agreement,
and not on any other representations, warranties or covenants of Seller or any
other Person or entity.
 
- 27 -
 

--------------------------------------------------------------------------------

 

Article VIII
Tax-Deferred Exchange
 
     Section 8.01 Election. At or before the Closing, Seller may elect, by
notice to Buyer, to effect a tax-deferred exchange, pursuant to section 1031 of
the Internal Revenue Code of 1986, as amended (the “Code”), of those Assets it
owns and is transferring for other qualifying properties in accordance with this
Article VIII; provided, however, that notwithstanding anything to the contrary
in this Article VIII, under no circumstances shall the consummation of the
transactions contemplated by this Agreement be delayed, directly or indirectly,
as a result of any such tax-deferred exchange.
 
     Section 8.02 Qualified Intermediary. If Seller makes a tax-deferred
exchange election under this Article VIII, Seller may elect, by notice to Buyer
delivered on or before the Closing Date, to have all or a portion of the
Purchase Price paid to a qualified intermediary.
 
     Section 8.03 Additional Costs. If Seller makes a tax-deferred exchange
election under this Article VIII, Buyer shall not be required to incur any
additional cost, liability or obligation.
 
     Section 8.04 Indemnification. If Seller makes a tax-deferred exchange
election, it shall release, indemnify, defend and hold harmless Buyer from any
responsibility or liability related to such election.
 
Article IX
Seller’s Conditions to Close
 
     The obligations of Seller to consummate the transaction provided for in
this Agreement are subject, at the option of Seller, to the fulfillment on or
prior to the Closing Date of each of the following conditions:
 
     Section 9.01 Representations. The representations and warranties of Buyer
contained in this Agreement shall be true and correct in all material respects
as of the date of this Agreement and on the Closing Date as though made on and
as of those dates.
 
     Section 9.02 Performance. Buyer shall have performed all material
obligations, covenants and agreements contained in this Agreement to be
performed or complied with by it at or prior to the Closing.
 
     Section 9.03 Pending Matters. No suit, action or other proceeding shall be
pending or threatened against any Party that seeks to restrain, enjoin or
otherwise prohibit the consummation of the transactions contemplated by this
Agreement.
 
Article X
Buyer’s Conditions to Close
 
     The obligations of Buyer to consummate the transaction provided for in this
Agreement are subject, at the option of Buyer, to the fulfillment on or prior to
the Closing Date of each of the following conditions:
 
- 28 -
 

--------------------------------------------------------------------------------

 

     Section 10.01 Representations. The representations and warranties of Seller
contained in this Agreement shall be true and correct in all material respects
as of the date of this Agreement and on the Closing Date as though made on and
as of those dates.
 
     Section 10.02 Performance. Seller shall have performed all material
obligations, covenants and agreements contained in this Agreement to be
performed or complied with by it at or prior to the Closing.
 
     Section 10.03 Pending Matters. No suit, action or other proceeding shall be
pending or threatened against any Party that seeks to restrain, enjoin, or
otherwise prohibit the consummation of the transactions contemplated by this
Agreement.
 
Article XI
Purchase Price Allocation and Tax Matters
 
     Section 11.01 Purchase Price Allocation. The Unadjusted Purchase Price has
been allocated among the Assets by Buyer as set forth in Exhibit D. Buyer
represents that the Allocated Values constitute reasonable and good faith
allocations of the Unadjusted Purchase Price among the Assets. Seller and Buyer
agree that the Allocated Values shall be used to compute any adjustments to the
Unadjusted Purchase Price pursuant to this Agreement.
 
     Section 11.02 Transfer Taxes. Buyer shall be responsible for the timely
payment of, and shall indemnify and hold harmless Seller (and its members,
managers, officers, employees and agents) from and against, all Transfer Taxes,
if any, arising out of or in connection with the transactions contemplated by
this Agreement, including any and all legal costs associated with them. Buyer
shall prepare and file when due all necessary documentation and Tax Returns with
respect to any such Transfer Taxes; provided, however, that Seller shall
cooperate with Buyer and take any action reasonably requested by Buyer which
does not cause Seller to incur any cost or inconvenience to minimize any such
Transfer Taxes. For purposes of this Agreement, the term “Transfer Taxes” means
any and all transfer Taxes (excluding Taxes measured in whole or in part by net
income), including sales, use, excise, stock, conveyance, gross receipts,
registration, business and occupation, securities transactions, real estate,
stamp, documentary, notarial, filing, recording, permit, license, authorization
and similar Taxes, fees, duties, levies, customs, tariffs, imposts, assessments,
obligations and charges.
 
     Section 11.03 Audit Rights. Seller shall cooperate with Buyer and make
available, during normal business hours, to Buyer and its representatives prior
to and following the Closing any and all existing information and documents
relating to revenues and expenses attributable to the Assets and in the
possession of Seller (subject to the rights of Third Parties) that Buyer may
reasonably require to comply with Buyer’s tax and financial reporting
requirements and audits, including any filings with any Governmental Authority
and filings that may be required by the Securities and Exchange Commission under
the Securities Act of 1933 and/or the Securities Exchange Act of 1934. Without
limiting the generality of the foregoing, Seller will use its commercially
reasonable efforts after execution of this Agreement and following Closing to
cooperate with the independent auditors chosen by Buyer (“Buyer’s Auditor”) in
connection with their audit or review of any revenue and expense records
pertaining to the Assets that Buyer or any of its Affiliates requires to comply
with their tax, financial and other reporting requirements. Seller’s cooperation
will include (i) reasonable access during normal business hours to Seller’s
employees and representatives designated by Seller who were responsible for
preparing or maintaining the revenue and expense records and work papers and
other supporting documents used in the preparation of such financial statements
as may be required by Buyer’s Auditor to perform an audit or conduct a review in
accordance with generally accepted auditing standards or to otherwise verify
such financial statements; and (ii) delivery of one or more customary
representation letters from Seller to Buyer’s Auditor that are reasonably
requested by Buyer to allow such auditors to complete an audit (or review of any
financial statements), and to allow Buyer’s Auditor to issue an opinion with
respect to its audit or review. Buyer will pay or, if paid, reimburse Seller,
within ten (10) Business Days after demand therefor, for any reasonable
out-of-pocket and overhead costs incurred by Seller in complying with the
provisions of this Section 11.03.
 
- 29 -
 

--------------------------------------------------------------------------------

 

Article XII
The Closing
 
     Section 12.01 Time and Place of the Closing. If the conditions referred to
in Articles IX and X of this Agreement have been satisfied or waived in writing,
and subject to any extensions pursuant to Sections 4.04(b), 5.03 or 13.01(f) or
by written agreement of the Parties or as the Parties otherwise may agree in
writing, the transactions contemplated by this Agreement (the “Closing”) shall
take place at the offices of Seller, whose address is 550 W. Texas Ave., Suite
100, Midland, Texas 79701, or at such other place reasonably designated by
Seller, on December 22, 2010 (the “Closing Date”).
 
     Section 12.02 Adjustments to Purchase Price at the Closing.
 
     (a) At the Closing, the Purchase Price shall be increased by the following
amounts:
 
     (i) an amount equal to all prepaid ad valorem, property and similar taxes
and assessments based upon or measured by the ownership of the Assets, and any
prepaid costs, including rentals and insurance premiums, insofar as such prepaid
taxes and costs relate to periods of time after the Effective Time;
 
     (ii) an amount equal to all operating and capital costs and expenses
(including without limitation rentals, royalties drilling costs, capital
expenditures, lease operating expenses, expenses incurred under applicable
operating agreements and overhead charges allowable under applicable accounting
procedures (COPAS), and including any charges incurred by Seller as
non-operator, or in the absence of an operating agreement, those customarily
billed under such agreements) previously paid by Seller that are attributable to
the Assets and attributable to the period of time from and after the Effective
Time;
 
     (iii) all increases to the Purchase Price for Title Benefits provided in
Section 4.09;
 
- 30 -
 

--------------------------------------------------------------------------------

 

     (iv) the value of all merchantable Hydrocarbons produced prior to the
Effective Time but in storage above the sales connection or upstream of the
applicable sales meter as of the Effective Time, such value to be the actual
price received for such Hydrocarbons upon the first sale thereof or absent a
sale, then such value shall be based upon the average market price posted in the
area for Hydrocarbons of similar quality and grade in effect as of the Effective
Time, less all applicable royalties, taxes, gravity adjustments and
transportation expenses necessary to market such production;
 
     (v) all proceeds actually paid to Buyer from sales of Hydrocarbons that are
produced and saved prior to the Effective Time and any other revenues paid to
Buyer that arise out of the ownership or operation of the Assets prior to the
Effective Time;
 
     (vi) an amount equal to all Taxes (other than income taxes, ad valorem,
property and similar taxes) that are incurred and paid by Seller in connection
with the ownership or operation of the Assets from and after the Effective Time;
 
     (vii) for all wells located on the Leases and operated by Seller or any of
its Affiliates, a monthly overhead fee of $800.00, prorated for partial months,
per well while Seller is operating the Assets from and after the Effective Time;
and
 
     (viii) any other amounts provided for in this Agreement or agreed by Buyer
and Seller.
 
(b) At the Closing, the Purchase Price shall be decreased by the following
amounts:
 
     (i) an amount equal to all unpaid ad valorem, property and similar taxes
and assessments based upon or measured by the ownership of the Assets insofar as
such unpaid taxes relate to periods of time prior to the Effective Time, which
amount shall, to the extent not actually assessed, be computed based on such
taxes and assessments for the preceding taxable year (such amount to be prorated
for the period of Seller’s ownership prior to the Effective Time);
 
     (ii) all proceeds actually collected by Seller from sales of Hydrocarbons
that are produced and saved from and after the Effective Time and any other cash
receipts of Seller arising out of the ownership or operation of the Assets from
and after the Effective Time;
 
     (iii) the Allocated Value of any Subject Interest covered by an exercised
PPR pursuant to Section 4.07(b);
 
     (iv) all reductions in the Purchase Price for Title Defects provided in
Article IV and for Environmental Defects provided in Article V;
 
- 31 -
 

--------------------------------------------------------------------------------

 

(v) an amount equal to all cash in, or attributable to, suspense accounts
relative to the Assets for which Buyer has assumed responsibility under Section
16.02; and
 
(vi) any other amount provided for in this Agreement or agreed by Buyer and
Seller.
 
(c) The adjustments described in Sections 12.02(a) and (b) above are referred to
as the “Purchase Price Adjustments.” To the extent that the amount of any
Purchase Price Adjustment is not determinable with certainty by Seller prior to
the Closing, the amount of such Purchase Price Adjustment shall be determined by
Seller based upon Seller’s good faith estimate.
 
     Section 12.03 Closing Statement. Not later than the third Business Day
prior to the Closing Date, Seller shall prepare and deliver to Buyer a statement
(the “Closing Statement”) of (a) the estimated Purchase Price Adjustments, and
(b) a credit for the Deposit as described in Section 3.02(b). At the Closing,
Buyer shall pay the Purchase Price as so estimated to Seller in immediately
available federal funds, as adjusted by the Purchase Price Adjustments and the
credit for the Deposit reflected on the Closing Statement.
 
     Section 12.04 Actions of Seller at the Closing. At the Closing, Seller
shall:
 
(a) execute, acknowledge and deliver to Buyer the Assignment, in sufficient
counterparts for filing in each appropriate county, and such other instruments
(in form and substance agreed by Buyer and Seller) as may be reasonably
necessary to convey the Assets to Buyer, including appropriate state and federal
assignments of record title and operating rights;
 
(b) upon request of Buyer, execute and deliver to Buyer letters in lieu of
transfer or division orders directing all purchasers of Hydrocarbon production
from the Subject Interests to make payment of proceeds attributable to such
production to Buyer from and after the Effective Time;
 
(c) execute and deliver to Buyer the Closing Statement;
 
(d) deliver to Buyer possession of the Assets;
 
(e) deliver to Buyer a certificate under Section 1445(b)(2) of the Code executed
by Seller, providing that Seller is not a foreign Person;
 
(f) execute and deliver to Buyer appropriate change of operator forms on those
Assets operated by Seller or its Affiliates;
 
(g) deliver to Buyer recorded or recordable releases of all mortgage liens,
security interests and financing statements granted by Seller that encumber the
Assets, if any;
 
- 32 -
 

--------------------------------------------------------------------------------

 

     (h) deliver to Buyer a Closing Certificate dated as of the Closing Date,
executed by an executive officer of Seller, certifying that all of the
conditions set forth in Section 10.01 and Section 10.02 have been satisfied; and
 
     (i) execute, acknowledge and deliver any other agreements provided for in
this Agreement or necessary or desirable to effectuate the transactions
contemplated by this Agreement as may be reasonably requested by Buyer.
 
     Section 12.05 Actions of Buyer at the Closing. At the Closing, Buyer shall:
 
     (a) deliver to Seller the Purchase Price in immediately available federal
funds (with the adjustments and credits provided in Section 12.03) by wire
transfer to accounts designated by notice to Buyer from Seller on or before the
second Business Day before the Closing;
 
     (b) execute and deliver to Seller the Closing Statement;
 
     (c) deliver to Seller evidence of Buyer’s compliance with the requirements
of Section 7.07;
 
     (d) deliver to Seller a Closing Certificate dated as of the Closing Date,
executed by the general partner of Buyer, certifying that all of the conditions
set forth in Section 9.01 and Section 9.02 have been satisfied;
 
     (e) take possession of the Assets; and
 
     (f) execute, acknowledge and deliver the Assignment and any other
agreements provided for in this Agreement or necessary or desirable to
effectuate the transactions contemplated by this Agreement.
 
Article XIII
Termination
 
     Section 13.01 Right of Termination. This Agreement may be terminated at any
time at or prior to the Closing:
 
     (a) by written consent of Buyer and Seller;
 
     (b) by Seller on the Closing Date if the conditions set forth in Article IX
have not been satisfied in all material respects or waived by Seller;
 
     (c) by Buyer on the Closing Date if the conditions set forth in Article X
have not been satisfied in all material respects or waived by Buyer;
 
     (d) by Seller, by notice to Buyer on or after February 1, 2011, if the
Closing shall not have occurred;
 
- 33 -
 

--------------------------------------------------------------------------------

 

     (e) by Buyer or Seller if any Governmental Authority shall have issued an
order, judgment or decree or taken any other action challenging, delaying,
restraining, enjoining, prohibiting or invalidating the consummation of any of
the transactions contemplated by this Agreement; or
 
     (f) by Buyer or Seller if (i) the aggregate amount of the Purchase Price
Adjustments agreed by the Parties or otherwise finally determined pursuant to
this Agreement with respect to Title Defect Values attributable to all uncured
Title Defects (net of the aggregate amount of the Purchase Price Adjustments for
all Title Benefits) determined in accordance with Article IV, plus (ii) the
aggregate amount of the Purchase Price Adjustments agreed to by the Parties or
otherwise finally determined pursuant to this Agreement with respect to
Environmental Defect Values attributable to all uncured Environmental Defects
determined in accordance with Article V, exceeds twenty percent (20%) of the
Unadjusted Purchase Price; provided, however, that if a Dispute regarding the
existence or value of any of the foregoing is subject to resolution in
accordance with Article XVIII, Seller shall have the right and option to
postpone the Closing Date, and if Seller exercises such right neither Party may
terminate this Agreement pursuant to this Section 13.01(f), until each such
Dispute is resolved;
 
provided, however, that no Party shall have the right to terminate this
Agreement pursuant to clause (b), (c), (d) or (f) above if that Party is at the
time in material breach of any provision of this Agreement.
 
     Section 13.02 Effect of Termination. If the Closing does not occur as a
result of any Party exercising its right to terminate pursuant to Section 13.01,
then except as provided in Sections 13.02, 13.04 and 13.05, this Agreement shall
be null and void and no Party shall have any further rights or obligations under
this Agreement, except that a Party shall continue to be liable for any breach
of this Agreement or any liability that has accrued prior to the date of
termination or results from any event occurring prior to termination.
Notwithstanding anything to the contrary contained in this Agreement, upon any
termination of this Agreement pursuant to this Article XIII, Seller shall be
free immediately to enjoy all rights of ownership of the Assets and to sell,
transfer, encumber or otherwise dispose of the Assets to any person without any
restriction under this Agreement or claim by Buyer hereunder.
 
     Section 13.03 Termination Damages.
 
     (a) If this Agreement is terminated as provided in Section 13.01(b), then
Seller shall retain the Deposit as liquidated damages on account of such
termination, which remedy shall be the sole and exclusive remedy available to
Seller. Buyer and Seller acknowledge and agree that (i) Seller’s actual damages
upon such a termination are difficult to ascertain with any certainty, (ii) that
the Deposit is a reasonable estimate of such actual damages and (iii) such
liquidated damages do not constitute a penalty.
 
     (b) If this Agreement is terminated as provided in Sections 13.01 (a), (c),
(d), (e) or (f), then within three (3) Business Days after termination Seller
shall return to Buyer in immediately available funds the Deposit.
 
- 34 -
 

--------------------------------------------------------------------------------

 

     Section 13.04 Return of Documents and Confidentiality. On termination of
this Agreement, Buyer shall return to Seller all title, engineering and other
data, reports, maps and other information furnished by Seller or any Affiliates
or Advisors of Seller to Buyer or prepared by or on behalf of Buyer in
connection with its due diligence investigation of the Assets, together with all
copies of the foregoing, and an officer of Buyer shall certify same to Seller in
writing.
 
     Section 13.05 Damages. Notwithstanding anything to the contrary in this
Agreement, in no event shall any Party be entitled to receive any punitive,
indirect or consequential damages unless they are a part of a Third Party claim
for which a Party is seeking indemnification under this Agreement, REGARDLESS OF
WHETHER CAUSED OR CONTRIBUTED TO BY THE SOLE, JOINT, COMPARATIVE OR CONCURRENT
NEGLIGENCE OR STRICT LIABILITY OF THE OTHER PARTY.
 
Article XIV
Post Closing Obligations
 
     Section 14.01 Gas Imbalances. The Gas Imbalances attributable to the
Subject Interests as of the Effective Time of which Seller has Knowledge are set
forth on Schedule 14.01 (the “Agreed Imbalance”). For purposes of this
Agreement, “Gas Imbalances” means overproduction or under-production subject to
an imbalance or make-up obligation with respect to gas produced from or
allocated to the Subject Interests, regardless of whether such overproduction or
under-production, imbalance or make-up obligation arises at the wellhead,
pipeline, gathering system, transportation or other location and regardless of
whether the same arises under contract or by operation of Law. Buyer and Seller
shall jointly verify the actual net gas imbalances as of the Effective Time in
the Accounting Statement and any Agreed Imbalance shall be accounted for between
the Parties in the Accounting Statement at the New York Mercantile Exchange
(NYMEX) closing price per MCF on the third (3rd) Business Day preceding the
Effective Time. This settlement shall be final and neither Party afterwards
shall make claim upon the other Party concerning the Gas Imbalances. BUYER
ASSUMES ALL RIGHTS AND LIABILITIES RELATING TO GAS IMBALANCES DISCOVERED AFTER
THE FINAL STATEMENT INCLUDING ANY REVENUE ADJUSTMENT CAUSED BY SUCH SUBSEQUENTLY
DISCOVERED GAS IMBALANCES AND AGREES TO DEFEND AND INDEMNIFY SELLER FROM AND
AGAINST ANY CLAIM, BY ANYONE, ARISING OUT OF SUCH GAS IMBALANCES REGARDLESS OF
SELLER’S NEGLIGENCE OR FAULT (INCLUDING STRICT LIABILITY).
 
     Section 14.02 Final Accounting Statement.
 
     (a) On or before the one hundred twentieth (120th) day after the Closing
Date, Seller shall prepare and deliver to Buyer a revised Closing Statement
setting forth a detailed calculation of the actual Purchase Price Adjustments
(the “Accounting Statement”). The Accounting Statement shall include any
adjustment or payment which was not finally determined as of the Closing Date,
including any Gas Imbalances, and the allocation of revenues and expenses as
determined in accordance with Section 12.02. Seller shall provide Buyer such
data and information as Buyer reasonably may request supporting the amounts
reflected on the Accounting Statement to permit Buyer to agree to the Accounting
Statement. The Accounting Statement shall become final and binding on the
Parties on the 31st day following receipt by Buyer (the “Final Settlement Date”)
unless Buyer gives written notice of its disagreement (a “Notice of
Disagreement”) to Seller prior to that date, and upon such Notice of
Disagreement, the Accounting Statement will be final and binding with respect to
all matters other than those specified in the Notice of Disagreement. Any Notice
of Disagreement shall specify in detail the dollar amount, nature and basis of
any disagreement so asserted. If a Notice of Disagreement is received by Seller
in a timely manner, then the Parties shall resolve the Dispute evidenced by the
Notice of Disagreement in accordance with Article XVIII.
 
- 35 -
 

--------------------------------------------------------------------------------

 

     (b) If the amount of the Purchase Price as set forth on the Final Statement
exceeds the amount of the estimated Purchase Price paid at the Closing, then
Buyer shall pay to Seller the amount by which the Purchase Price as set forth on
the Final Statement exceeds the amount of the estimated Purchase Price paid at
the Closing on or before the third (3rd) Business Day after the Final Settlement
Date (or within the third (3rd) Business Day of resolution of the Final
Statement by an Independent Expert, if applicable). If the amount of the
Purchase Price as set forth on the Final Statement is less than the amount of
the estimated Purchase Price paid at the Closing, then Seller shall refund to
Buyer the amount by which the Purchase Price as set forth on the Final Statement
is less than the amount of the estimated Purchase Price paid at the Closing on
or before the third (3rd) Business Day after the Final Settlement Date (or
within the third (3rd) Business Day of resolution of the Final Statement by an
Independent Expert, if applicable. For purposes of this Agreement, the term
“Final Statement” means (i) the final Accounting Statement as finalized pursuant
to Section 14.02(a), or (ii) upon resolution of any Dispute regarding a Notice
of Disagreement, the final Accounting Statement reflecting those resolutions.
 
     (c) The Parties agree that any and all payments pursuant to this Agreement
shall, to the maximum extent permitted by applicable Law, be treated for all Tax
purposes as an adjustment to the Purchase Price.
 
     Section 14.03 Further Cooperation. Seller shall make the Records available
to be picked up by Buyer at the offices of Seller during normal business hours
within ten (10) Business Days after the Closing to the extent the Records are in
the possession of Seller and are not subject to contractual restrictions on
transferability. Seller shall have the right to retain copies of any of the
Records and the rights granted under Section 19.04.
 
     Section 14.04 After the Closing. After the Closing Date, Seller and Buyer,
at the request of the other and without additional consideration, shall execute
and deliver, or shall cause to be executed and delivered, from time to time such
further instruments of conveyance and transfer and shall take such other action
as the other reasonably may request to convey and deliver the Assets to Buyer
and to accomplish the orderly transfer of the Assets to Buyer in the manner
contemplated by this Agreement. After the Closing, the Parties will cooperate to
have all proceeds received attributable to the Assets be paid to the proper
Party under this Agreement and to have all expenditures to be made with respect
to the Assets be made by the proper Party under this Agreement. To the extent a
Party receives funds after the Closing Date, other than funds described in and
allocated pursuant to Section 12.02(a) or (b), to which another Party is
entitled, the receiving Party will promptly transfer such funds to the Party so
entitled. To the
extent a Party receives any invoice or statement after the Closing Date that is
the responsibility of another Party, the receiving Party will promptly send the
invoice or statement to the appropriate Party.
 
- 36 -
 

--------------------------------------------------------------------------------

 

Article XV
Operation of the Assets
 
     Section 15.01 Operations. From and after the date of this Agreement until
the Closing, except as expressly contemplated by this Agreement, as expressly
consented to in writing by Buyer (which consent will be conclusively presumed to
have been given as of 5:00 p.m. Midland time on the third (3rd) Business Day
following notice to Buyer requesting the consent unless Buyer has notified
Seller that it does not consent), or in situations in which emergency action is
taken in the face of risk to life, property or the environment, Seller shall:
 
     (a) operate and maintain the Subject Interests operated by Seller or an
Affiliate of Seller in the usual, regular and ordinary manner consistent with
past practice;
 
     (b) except to the extent necessary to maintain the Leases, not enter into a
material Contract, or materially amend or change the terms of any such Contract
that would involve individual commitments of more than $50,000, net to the
Working Interest of Seller;
 
     (c) Except to the extent necessary or advisable to avoid forfeiture or
penalties, not enter into agreements to drill new wells or to rework, plug back,
deepen, plug or abandon any well located on the Leases, nor commence any
drilling, reworking or completing or other operations on the Leases which
requires estimated expenditures exceeding $50,000, net to the Working Interest
of Seller, for each operation (except for emergency operations and operations
required under presently existing authorizations for expenditures described on
Schedule 6.13) without obtaining the prior written consent of Buyer (which
consent shall not be unreasonably withheld, delayed or conditioned); provided
that the terms of this paragraph (c) shall not apply to any expenditures of
Seller which will not be charged to Buyer;
 
     (d) unless required by Law or a Governmental Authority, not plug or abandon
any well located on the Subject Interests that is identified on Exhibit B as
producing;
 
     (e) not transfer, sell, mortgage, farmout, hypothecate, pledge or otherwise
dispose of any material portion of the Subject Interests other than the sale
and/or disposal of Hydrocarbons in the ordinary course of business and sales of
equipment that is no longer necessary in the operation of the Subject Interests
or for which replacement equipment has been obtained;
 
     (f) not release, terminate or materially amend any material Lease or
Easement;
 
     (g) not voluntarily relinquish its position as Operator to anyone other
than Buyer with respect to any of the operated Assets; and
 
- 37 -
 

--------------------------------------------------------------------------------

 

     (h) to the extent Seller has Knowledge thereof, provide Buyer with written
notice of (i) any claims, demands, suits or actions made against Seller which
materially affect the Assets; or (ii) any proposal from a Third Party to engage
in any material transaction (e.g., a farmout) with respect to the Assets.
 
     Section 15.02 Limitations on the Operational Obligations and Liabilities of
Seller.
 
     (a) Buyer acknowledges that Seller owns undivided interests in some or all
of the Assets, and Buyer agrees that, as long as Seller has voted its interests
in a manner that complies with the provisions of this Article XV, the acts or
omissions of the other working interest owners shall not constitute a violation
of the provisions of this Article XV, nor shall any action required by a vote of
working interest owners constitute such a violation. To the extent that Seller
or an Affiliate of Seller is not the operator of an Asset, the obligations of
Seller in this Article XV shall be construed to require that Seller use
reasonable efforts (without being obligated to incur any material expense or
institute any cause of action) to cause the operator of that Asset to take such
actions or render such performance within the constraints of the applicable
operating agreements and other applicable agreements.
 
     (b) Notwithstanding anything to the contrary in this Article XV, Seller
shall have no liability to Buyer for, and Buyer agrees to release, defend,
indemnify and hold harmless Seller, its members, managers, Affiliates,
co-lessees, co-venturers and their respective officers, directors, managers,
employees, agents, partners, representatives, members, shareholders, Affiliates,
subsidiaries, successors and assigns (collectively, “Seller Indemnitees”) from,
the incorrect payment of delay rentals, royalties, shut-in royalties or similar
payments or for any failure to pay any such payments through mistake or
oversight (INCLUDING THOSE RESULTING FROM SELLER INDEMNITEES’ SOLE, JOINT,
COMPARATIVE OR CONCURRENT NEGLIGENCE OR STRICT LIABILITY) to the extent that
such payments relate to periods after the Effective Time. In no event shall
Buyer’s remedy for Seller’s breach of its obligations under this Article XV
exceed the Allocated Value of the Subject Interest affected by such breach.
 
     Section 15.03 Operation of the Assets after the Closing. It is expressly
understood and agreed that Seller shall not be obligated to continue operating
any of the Assets following the Closing and Buyer assumes full responsibility
for operating (or causing the operation of) all Assets following the Closing.
Seller does not warrant or guarantee that Buyer will become the operator of the
Assets or any portion of the Assets, as such matter will be controlled by the
applicable joint operating agreement(s). Without implying any obligation on a
Seller’s part to continue operating any Assets after the Closing, if a Seller
elects to continue to operate any Assets following the Closing at the request of
Buyer or any Third Party working interest owner, due to constraints of
applicable joint operating agreement(s), failure of a successor operator to take
over operations or other reasonable cause, the continued operation by Seller
shall be for the account of Buyer, at the sole risk, cost and expense of Buyer.
Buyer releases and agrees to indemnify Seller Indemnitees, as a part of the
Assumed Obligations, from all claims, losses, damages, costs, expenses, causes
of action and judgments of any kind or character (INCLUDING THOSE RESULTING FROM
SELLER INDEMNITEES’ SOLE, JOINT, COMPARATIVE OR CONCURRENT NEGLIGENCE OR STRICT
LIABILITY) with respect to (a) continued operations by Seller, (b) Buyer’s
assumption of operations from Seller, and (c) compliance with the terms of any
applicable joint operating agreement related to the election of a successor
operator. Buyer shall conduct or cause to be conducted all operations on the
Assets after Closing in a good and workmanlike manner and in compliance with all
applicable Law and agreements.
 
- 38 -
 

--------------------------------------------------------------------------------

 

     Section 15.04 Change in Circumstances; Casualty Loss.
 
     (a) Buyer shall assume all risk of loss with respect to, and any change in
the condition of, the Assets from the Effective Time until the Closing,
including with respect to the depletion of Hydrocarbons, the watering-out of any
well, the collapse of casing, sand infiltration of wells and damage to and
depreciation of property, including normal wear and tear.
 
     (b) If after the Effective Time and prior to the Closing any part of the
Assets shall be damaged or destroyed by fire or other casualty or if any part of
the Assets shall be taken in condemnation or under the right of eminent domain
or if proceedings for such purposes shall be pending or threatened, this
Agreement shall remain in full force and effect notwithstanding any such
destruction, taking or proceeding, or the threat of any such destruction, taking
or proceeding, and the Parties shall proceed with the transactions contemplated
by this Agreement notwithstanding such destruction or taking without reduction
of the Purchase Price, but subject to Section 15.04(c). Seller shall maintain
its insurance coverage with respect to the Assets from the date of this
Agreement until Closing.
 
     (c) Notwithstanding Section 15.04(a), in the event of any loss described in
Section 15.04(b), at the Closing, Seller shall pay to Buyer all sums paid to
Seller by Third Parties by reason of the destruction or taking of such Assets
(up to the Allocated Value), including any sums paid pursuant to any policy or
agreement of insurance or indemnity, and shall assign, transfer and set over
unto Buyer all of the rights, title and interest of Seller in and to any claims,
causes of action, unpaid proceeds or other payments from Third Parties,
including any policy or agreement of insurance or indemnity, arising out of such
destruction or taking (up to the Allocated Value).
 
Article XVI
Obligations and Indemnification
 
     Section 16.01 Retained Obligations. Provided that the Closing occurs and
subject to Section 16.04, Seller shall retain (but only to the extent Buyer has
provided Seller with a timely Claim Notice in accordance with Section 16.04(a)
and not otherwise, and only to the extent the same do not constitute Permitted
Encumbrances, Indemnified Title Defects, Assumed Environmental Obligations or
Indemnified Environmental Defects) all costs, expenses, liabilities and
obligations of Seller related to (a) the payment or improper payment of
royalties, rentals and other similar payments by Seller under the Leases
accruing prior to the Effective Time; (b) claims of Third Parties for personal
injury, death or property damage to the extent occurring prior to the Effective
Time as a result of the operation of the Assets by Seller; (c) the
 
- 39 -
 

--------------------------------------------------------------------------------

 

mispayment or non-payment of ad valorem, property, severance, production and
similar taxes attributable to the Assets prior to the Effective Time; (d) claims
of Third Parties arising in connection with the breach by Seller of any
representation or warranty set forth in this Agreement that survives Closing;
(e) claims against Seller by co-working interest owners in the Assets for
matters occurring prior to the Effective Time in connection with Seller’s
operation of the Assets; and (f) any contamination or condition that is a result
of any off-site disposal by Seller of any Hazardous Substances produced from the
Leases on, in or below any properties not included in the Assets prior to the
Effective Time, for which, and to the extent, that remediation of such
contamination or condition is required by any Environmental Law (collectively,
the “Retained Obligations”).
 
     Section 16.02 Assumed Obligations. Provided that the Closing occurs, Buyer
hereby assumes all duties, obligations and liabilities of every kind and
character with respect to the Assets or the ownership or operation of the Assets
(other than the Retained Obligations), whether attributable to periods before,
at or after the Effective Time REGARDLESS OF WHETHER CAUSED OR CONTRIBUTED TO BY
THE SOLE, JOINT, COMPARATIVE OR CONCURRENT NEGLIGENCE OR STRICT LIABILITY OF THE
SELLER INDEMNITEES, including those arising out of (a) the terms of the
Easements, Contracts, Leases, Personal Property or Subject Interests comprising
part of the Assets; (b) Gas Imbalances; (c) suspense accounts; (d) the condition
of the Assets, regardless of whether such condition arose before or after the
Effective Time; (e) obligations to properly plug and abandon or re-plug or
re-abandon or remove or bury wells, flowlines, gathering lines or other
facilities, equipment or other personal property or fixtures comprising part of
the Assets; (f) the Assumed Environmental Obligations; (g) alleged Title Defects
that are deemed to constitute Assumed Obligations under Article IV; (h) the
obligations and liabilities described in Section 16.01 to the extent Buyer does
not provide Seller with a Claim Notice complying with Section 16.05 on or before
the day occurring one (1) year after the Closing; (i) all unpaid ad valorem,
property and similar taxes and assessments based upon or measured by the
ownership of the Assets; (j) any other duty, obligation, event, condition or
liability assumed by Buyer under the terms of this Agreement; and (k) any
Retained Obligation as to which Seller does not have, or no longer has, an
obligation to indemnify Buyer in accordance with the terms of this Agreement
(collectively, the “Assumed Obligations”).
 
     Section 16.03 Buyer’s Indemnification. PROVIDED THAT THE CLOSING OCCURS,
BUYER SHALL RELEASE, DEFEND, INDEMNIFY AND HOLD HARMLESS SELLER INDEMNITEES FROM
AND AGAINST ANY AND ALL CLAIMS, DAMAGES, LIABILITIES, LOSSES, CAUSES OF ACTION,
COSTS AND EXPENSES (INCLUDING THOSE INVOLVING THEORIES OF NEGLIGENCE OR STRICT
LIABILITY OR PRE-EXISTING DEFECTS AND INCLUDING COURT COSTS AND ATTORNEYS’ FEES)
(COLLECTIVELY, THE “LOSSES” OR IN THE SINGULAR, A “LOSS”) AS A RESULT OF,
ARISING OUT OF, OR RELATED TO THE ASSUMED OBLIGATIONS, REGARDLESS OF WHETHER
CAUSED OR CONTRIBUTED TO BY THE SOLE, JOINT, COMPARATIVE OR CONCURRENT
NEGLIGENCE OR STRICT LIABILITY OF ANY OF THE SELLER INDEMNITEES.
 
- 40 -
 

--------------------------------------------------------------------------------

 

     Section 16.04 Seller’s Indemnification. PROVIDED THAT THE CLOSING OCCURS,
SELLER SHALL RELEASE, DEFEND, INDEMNIFY AND HOLD HARMLESS BUYER, ITS PARTNERS,
AND THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, REPRESENTATIVES,
MEMBERS, SHAREHOLDERS, AFFILIATES AND SUBSIDIARIES (COLLECTIVELY, THE “BUYER
INDEMNITEES”) FROM AND AGAINST ANY AND ALL LOSSES AS A RESULT OF, ARISING OUT
OF, OR RELATED TO THE RETAINED OBLIGATIONS, REGARDLESS OF WHETHER CAUSED OR
CONTRIBUTED TO BY THE SOLE, JOINT, COMPARATIVE OR CONCURRENT NEGLIGENCE OR
STRICT LIABILITY OF ANY OF THE BUYER INDEMNITEES; provided, however,
notwithstanding anything to the contrary contained in this Agreement, (a)
Seller’s indemnification obligation under this Section 16.04 shall apply only if
and to the extent Buyer provides Seller with a Claim Notice complying with
Section 16.05 on or before the day occurring one (1) year after the Closing, (b)
Buyer shall bear sole responsibility for the aggregate costs associated with all
such claims up to a threshold percentage of two percent (2%) of the Unadjusted
Purchase Price, it being intended by the Parties that Seller be obligated only
to the extent of those costs exceed two percent (2%) of the Unadjusted Purchase
Price, and (c) Seller’s aggregate indemnification liability is limited to an
amount equal to fifty percent (50%) of the Unadjusted Purchase Price.
INDEMNIFICATION UNDER THIS SECTION 16.04 SHALL BE BUYER’S SOLE AND EXCLUSIVE
REMEDY WITH RESPECT TO ANY RETAINED OBLIGATION OR ANY BREACH OF ANY
REPRESENTATION OR WARRANTY OF SELLER MADE IN ARTICLE VI, AND SELLER’S LIABILITY
WITH RESPECT TO ANY RETAINED OBLIGATION OR BREACH OF ANY REPRESENTATION OR
WARRANTY OF SELLER MADE IN ARTICLE VI SHALL BE SUBJECT TO THE PROCEDURES AND
LIMITATIONS ON TIMING AND AMOUNT PROVIDED IN THIS SECTION 16.04 AND IN SECTION
16.05.
 
     Section 16.05 Notices and Defense of Indemnified Matters.
 
     (a) For purposes of this Section 16.05, the term “Indemnifying Party” when
used in connection with particular Losses shall mean the party or parties having
an obligation to indemnify another party or parties with respect to such losses
pursuant to this Agreement, and the term “Indemnified Party” when used in
connection with particular Losses shall mean the party or parties having the
right to be indemnified with respect to such Losses by another party or parties
pursuant to this Agreement.
 
     (b) To make claim for indemnification under any of Section 16.03 or 16.04,
an Indemnified Party must notify the Indemnifying Party of its claim under this
Section 16.05, including the specific details of and specific basis under this
Agreement for its claim (the “Claim Notice”). In the event that the claim for
indemnification is based upon a claim by a third party against the Indemnified
Party (a “Claim”), the Indemnified Party shall provide its Claim Notice promptly
after the Indemnified Party has actual knowledge of the Claim and shall enclose
a copy of all papers (if any) served with respect to the Claim; provided,
however, that the failure of any Indemnified Party to give timely notice of a
Claim as provided in this Section 16.05 shall relieve the Indemnifying Party of
its obligations under Section 16.03 or 16.04 (as applicable) only to the extent
that failure results in insufficient time being available to permit the
Indemnifying Party to defend effectively against the Claim or otherwise
materially prejudices the Indemnifying Party’s ability to defend against the
Claim.
 
- 41 -
 

--------------------------------------------------------------------------------

 

     (c) In the case of a claim for indemnification based upon a Claim, the
Indemnifying Party, on or before the 30th day after its receipt of the Claim
Notice, shall notify the Indemnified Party whether it admits or denies its
liability to defend the Indemnified Party against the Claim at the sole cost and
expense of the Indemnifying Party. The Indemnified Party is authorized, prior to
and before the expiration of this 30-day period, to file any motion, answer or
other pleading that it shall deem necessary or appropriate to protect its
interests or those of the Indemnifying Party and that is not prejudicial to the
Indemnifying Party.
 
     (d) If the Indemnifying Party admits its liability, it shall have the right
and obligation to diligently defend, at its sole cost and expense, the Claim.
The Indemnifying Party shall have full control of such defense and proceedings,
including any compromise or settlement of the Claim. If requested by the
Indemnifying Party, the Indemnified Party agrees to cooperate in contesting any
Claim which the Indemnifying Party elects to contest. The Indemnified Party may
participate in, but not control, any defense or settlement of any Claim
controlled by the Indemnifying Party pursuant to this Section 16.05. Without the
written consent of the Indemnified Party, an Indemnifying Party shall not (i)
settle any Claim or consent to the entry of any judgment with respect to any
Claim which does not include an unconditional written release of the Indemnified
Party from all liability in respect of such Claim or (ii) settle any Claim or
consent to the entry of any judgment with respect any Claim in any manner that
may materially and adversely affect the Indemnified Party (other than as a
result of money damages covered by the indemnity).
 
     (e) If the Indemnifying Party does not admit its liability or admits its
liability but fails diligently to prosecute or settle the Claim, then the
Indemnified Party shall have the right to defend against the Claim at the sole
cost and expense of the Indemnifying Party, with counsel of the Indemnified
Party’s choosing, subject to the right of the Indemnifying Party to admit its
liability and assume the defense of the Claim at any time prior to its
settlement or final determination. If the Indemnifying Party has not yet
admitted its liability for a Claim, the Indemnified Party shall notify the
Indemnifying Party of any proposed settlement and the Indemnifying Party shall
have the option, on or before the tenth (10th) day following receipt of that
notice (i) to admit in writing its liability for the Claim, and (ii) if
liability is so admitted, to reject, in its reasonable judgment, the proposed
settlement.
 
     (f) In the case of a claim for indemnification not based upon a Claim, the
Indemnifying Party shall have thirty (30) days from its receipt of the Claim
Notice (i) to cure the Losses complained of, (ii) to admit its liability for
those Losses, or (iii) to dispute the claim for those Losses. If the
Indemnifying Party does not notify the Indemnified Party within this 30-day
period that it has cured the Losses or that it disputes the claim for those
Losses, the amount of those Losses shall conclusively be deemed a liability of
the Indemnifying Party.
 
- 42 -
 

--------------------------------------------------------------------------------

 

Article XVII
Limitations on Representations and Warranties
 
     Section 17.01 Disclaimers of Representations and Warranties. The express
representations and warranties of Seller contained in this Agreement are
exclusive and are in lieu of all other representations and warranties, express,
implied or statutory.
 
     Section 17.02 Sale “As Is” “Where Is”. BUYER REPRESENTS THAT IT HAS
INSPECTED, OR WILL HAVE THE OPPORTUNITY TO INSPECT, THE ASSETS AND IF CLOSING
OCCURS, WILL ACCEPT THE PHYSICAL AND ENVIRONMENTAL CONDITION OF SAME ON AN “AS
IS-WHERE IS” BASIS, AND BUYER FOREVER RELEASES SELLER FROM ANY LIABILITY WITH
RESPECT TO THE PHYSICAL AND ENVIRONMENTAL CONDITION OF THE ASSETS AT THE
CLOSING, REGARDLESS OF WHETHER CAUSED BY OR ATTRIBUTABLE TO SELLER’S SOLE,
JOINT, COMPARATIVE OR CONCURRENT NEGLIGENCE, FAULT, OR STRICT LIABILITY, AND
REGARDLESS OF WHETHER ARISING DURING THE PERIOD OF, OR FROM, OR IN CONNECTION
WITH SELLER’S OWNERSHIP OF THE ASSETS OR USE OF THE PROPERTY DESCRIBED IN THE
LEASES BEFORE OR AT THE CLOSING. WITHOUT LIMITING THE FOREGOING, BUYER WAIVES
ANY RIGHT TO RECOVER FROM ANY SELLER AND FOREVER RELEASES AND DISCHARGES SELLER
AND AGREES TO RELEASE, INDEMNIFY, DEFEND AND HOLD SELLER INDEMNITEES HARMLESS
FROM ANY AND ALL DAMAGES, CLAIMS, LOSSES, LIABILITIES, PENALTIES, FINES, LIENS,
JUDGMENTS, COSTS AND EXPENSES WHATSOEVER, INCLUDING ATTORNEYS’ FEES AND COSTS,
WHETHER DIRECT OR INDIRECT, KNOWN OR UNKNOWN, FORESEEN OR UNFORESEEN, THAT MAY
ARISE ON ACCOUNT OF OR IN ANY WAY BE CONNECTED WITH THE PHYSICAL AND
ENVIRONMENTAL CONDITION OF THE ASSETS AT THE CLOSING OR ANY LAW OR REGULATION
APPLICABLE TO THE ASSETS, INCLUDING THE COMPREHENSIVE ENVIRONMENTAL RESPONSE,
COMPENSATION AND LIABILITY ACT OF 1980, AS AMENDED (42 U.S.C. § 9601 et. seq.),
THE RESOURCE CONSERVATION AND RECOVERY ACT OF 1976 (42 U.S.C. § 6901 et. seq.),
THE CLEAN WATER ACT (33 U.S.C. §§ 466 et. seq.), THE SAFE DRINKING WATER ACT (14
U.S.C. §§ 1401-1450), THE HAZARDOUS MATERIALS TRANSPORTATION ACT (49 U.S.C. §
7401 et. seq.), AS AMENDED, THE CLEAN AIR ACT AMENDMENTS OF 1990, AND ANY OTHER
APPLICABLE FEDERAL, STATE OR LOCAL LAW, REGARDLESS OF WHETHER ARISING DURING THE
PERIOD OF, OR FROM, OR IN CONNECTION WITH, SELLER’S OWNERSHIP OF THE ASSETS OR
USE OF THE PROPERTY DESCRIBED IN THE LEASES AT OR PRIOR TO THE CLOSING, AND
REGARDLESS OF WHETHER ATTRIBUTABLE TO THE STRICT LIABILITY OF SELLER OR TO THE
SOLE, JOINT, COMPARATIVE OR CONCURRENT NEGLIGENCE OF SELLER, EVEN IF CAUSED BY
THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SELLER PRIOR TO CLOSING.
NOTWITHSTANDING THE FOREGOING, BUYER AND SELLER AGREE THAT THE PROVISIONS OF
THIS SECTION 17.02 ARE ALSO SUBJECT TO AND LIMITED BY THE EXPRESS OBLIGATIONS OF
SELLER CONTAINED IN THIS AGREEMENT TO THE EXTENT THAT ANY OF THE FOREGOING
RELATE TO THE PHYSICAL OR ENVIRONMENTAL CONDITION OF THE ASSETS AT THE CLOSING.
 
- 43 -
 

--------------------------------------------------------------------------------

 

     Section 17.03 DISCLAIMER REGARDING THE ASSETS. BUYER ACKNOWLEDGES THAT
SELLER HAS NOT MADE, AND SELLER HEREBY EXPRESSLY DISCLAIMS AND NEGATES, ANY
COVENANT, REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, RELATING TO THE
CONDITION OF ANY BUILDINGS, FACILITIES, WELLS, EQUIPMENT, INVENTORY, MACHINERY,
FIXTURES AND PERSONAL/MOVABLE PROPERTY CONSTITUTING PART OF THE ASSETS
(COLLECTIVELY, THE “TANGIBLE PROPERTY”), INCLUDING (a) ANY IMPLIED OR EXPRESS
WARRANTY OF MERCHANTABILITY, (b) ANY IMPLIED OR EXPRESS WARRANTY OF FITNESS FOR
A PARTICULAR PURPOSE, (c) ANY IMPLIED OR EXPRESS WARRANTY OF CONFORMITY TO
MODELS OR SAMPLES OF MATERIALS, (d) ANY RIGHTS OF BUYER UNDER APPROPRIATE
STATUTES TO CLAIM DIMINUTION OF CONSIDERATION OR RETURN OF THE PURCHASE PRICE,
(e) ANY IMPLIED OR EXPRESS WARRANTY OF FREEDOM FROM PATENT OR TRADEMARK
INFRINGEMENT, (f) ANY IMPLIED OR EXPRESS WARRANTY OF FREEDOM FROM HIDDEN DEFECTS
OR OTHER DEFECTS, WHETHER KNOWN OR UNKNOWN, AND (g) ANY AND ALL IMPLIED
WARRANTIES EXISTING UNDER APPLICABLE LAW IN EFFECT NOW OR IN THE FUTURE, IT
BEING THE EXPRESS INTENTION OF SELLER AND BUYER THAT THE TANGIBLE PROPERTY SHALL
BE CONVEYED TO BUYER AS IS AND IN THEIR PRESENT CONDITION AND STATE OF REPAIR.
BUYER REPRESENTS TO SELLER THAT BUYER HAS MADE OR CAUSED TO BE MADE SUCH
INSPECTIONS WITH RESPECT TO THE TANGIBLE PROPERTY AS BUYER DEEMS APPROPRIATE AND
BUYER WILL ACCEPT THE TANGIBLE PROPERTY AS IS, WHERE IS, IN THEIR PRESENT
CONDITION AND STATE OF REPAIR.
 
     Section 17.04 DISCLAIMER REGARDING INFORMATION. SELLER HEREBY EXPRESSLY
NEGATES AND DISCLAIMS, AND BUYER HEREBY WAIVES, AND ACKNOWLEDGES THAT SELLER HAS
NOT MADE, ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, RELATING TO (a)
THE ACCURACY, COMPLETENESS OR MATERIALITY OF ANY INFORMATION, DATA OR OTHER
MATERIALS (WRITTEN, ELECTRONIC OR ORAL) NOW, IN THE PAST OR IN THE FUTURE
FURNISHED TO BUYER BY OR ON BEHALF OF SELLER OR (b) PRODUCTION RATES,
RECOMPLETION OPPORTUNITIES, DECLINE RATES, GEOLOGICAL OR GEOPHYSICAL DATA OR
INTERPRETATIONS, THE QUALITY, QUANTITY, RECOVERABILITY OR COST OF RECOVERY OF
ANY HYDROCARBON RESERVES, ANY PRODUCT PRICING ASSUMPTIONS, OR THE ABILITY TO
SELL OR MARKET ANY HYDROCARBONS AFTER CLOSING.
 
Article XVIII
Dispute Resolution
 
     Section 18.01 Scope; Appointment of Independent Expert. All disputes among
the Parties regarding Title Defects, Title Defect Values, Environmental Defects,
Environmental Defect Values, Title Benefits or calculation of the Final
Statement or revisions thereto (“Disputes”) shall be exclusively and finally
resolved pursuant to this Article XVIII. If the Parties are unable to reach
resolution as to any such outstanding Dispute within five (5) days following
delivery of a written notice from either Buyer or Seller to the other Party that
Buyer or Seller, as applicable, intends to submit such Dispute to the
Independent Expert for resolution pursuant to this Article XVIII, then either
Party may, by written notice to the other Party (an “Election Notice”), elect to
submit such Dispute to a single arbitrator (the “Independent Expert”), who shall
be selected by mutual agreement of Buyer and Seller within fifteen (15) days
after the delivery of such Election Notice in accordance with following:
 
     (a) in the case of any Dispute regarding Title Defects, Title Defect Values
or Title Benefits, the Independent Expert shall be a title attorney with at
least twenty (20) years experience in oil and gas titles involving properties in
the regional area in which the Assets with respect to which such Title Defects
or Title Benefits are alleged or with respect to which such Title Defect Values
in dispute are located and who is licensed to practice law in the state in which
such Assets are located;
 
- 44 -
 

--------------------------------------------------------------------------------

 

     (b) in the case of any Dispute regarding Environmental Defects or
Environmental Defect Values, the Independent Expert shall be an environmental
consultant with at least 20 years experience involving properties in the
regional area in which the Assets with respect to which such Environmental
Defects are alleged or with respect to which such Environmental Defect Values in
dispute are located;
 
     (c) in the case of any Dispute regarding the calculation of the Final
Statement or revisions thereto, the Independent Expert shall be a senior partner
of an independent accounting firm mutually acceptable to Buyer and Seller; and
 
     (d) in the case of any Dispute, the Independent Expert shall not have had a
substantial relationship with any Party or any Affiliate of either Party during
the two (2) years prior to such selection;
 
provided that, in any case, in the absence of such agreement within fifteen (15)
days of the delivery of the Election Notice, the Independent Expert shall be
selected as would a single arbitrator in accordance with the Commercial
Arbitration Rules of the American Arbitration Association (the “Rules”)
notwithstanding the selection method and criteria set forth in clauses (a)-(d)
above.
 
     Section 18.02 Additional Procedures. All proceedings under this Article
XVIII shall be held in Midland, Texas and shall be conducted in accordance with
the Rules, to the extent such Rules do not conflict with the terms of this
Article XVIII. The Independent Expert’s final determination shall be made within
twenty-one (21) days after submission of the matters in dispute to the
Independent Expert, and the Independent Expert shall agree to comply with this
schedule before accepting appointment. In making its determination, the
Independent Expert shall be bound by terms of this Agreement, to the extent
applicable, and, subject to the foregoing, may consider such other matters as in
the opinion of the Independent Expert are necessary to make a proper
determination. The Independent Expert, however, may not determine that (a) a
Title Defect Value of a Title Defect is greater than the Title Defect Value
claimed by Buyer in its applicable Title Defect Notice, or (b) an Environmental
Defect Value is greater than the Environmental Defect Value claimed by Buyer in
its applicable Environmental Defect Notice, or (c) the value of a Title Benefit
is greater than the amount claimed by Seller. The Independent Expert shall act
as an expert for the limited purpose of determining the specific disputed Title
Defects, Title Defect Values, Title Benefits, Environmental Defects or
Environmental Defect Values, or calculation of the Final Statement or revisions
thereto submitted by either Party and may not award damages, interest or
penalties to either Party with respect to any matter. Seller and Buyer shall
each bear their own legal fees and other costs. Seller and Buyer shall each bear
one-half of the costs and expenses of the Independent Expert.
 
- 45 -
 

--------------------------------------------------------------------------------

 

     Section 18.03 Waiver. Notwithstanding anything to the contrary in this
Agreement, at any time Buyer may waive any Title Defect, Title Defect Value,
Environmental Defect or Environmental Defect Value previously asserted by Buyer.
 
     Section 18.04 Binding Nature. The decision and award of the Independent
Expert with respect to any arbitration under this Article XVIII shall be binding
upon the Parties and final and nonappealable to the maximum extent permitted by
law, and judgment thereon may be entered in a court of competent jurisdiction
and enforced by either Party as a final judgment of such court.
 
     Section 18.05 Confidentiality. Except to the extent necessary to enforce a
decision and award of the Independent Expert, to enforce other rights of the
Parties hereunder, or as required by applicable law or the rules of any stock
exchange on which the securities of either Party or any of its affiliates are
listed or are in the process of being listed, the Independent Expert and
Parties, and their counsel, consultants and other representatives, shall
maintain as confidential the fact any proceedings are ongoing, or have been
completed, under this Article XVIII, any decision and award of the Independent
Expert and all documents prepared and submitted by either Party, or its counsel,
consultants and other agents and representatives, in connection with any
proceedings under this Article XVIII.
 
Article XIX
Miscellaneous
 
     Section 19.01 Names. As soon as reasonably possible after the Closing, but
in no event later than the 45th day after the Closing, Buyer shall remove the
name of Seller and its Affiliates, or any variations on them, from all of the
Assets and make the requisite filings with, and provide the requisite notices
to, the appropriate federal, state or local agencies to place the title or other
indicia of ownership, including operation of the Assets, in a name other than
the name of Seller or any of its Affiliates, or any variations of them.
 
     Section 19.02 Expenses. Except as otherwise provided in this Agreement,
each Party shall be solely responsible for all expenses, including due diligence
expenses, incurred by it in connection with this transaction, and neither Party
shall be entitled to any reimbursement for such expenses from the other Party.
 
     Section 19.03 Filings, Notices and Certain Governmental Approvals. Promptly
after Closing, Buyer shall (a) record the Assignment of the Assets, all
state/federal assignments and any lien releases related to the Assets executed
or delivered at the Closing in all applicable real property records and/or, if
applicable, all state or federal agencies; (b) send notices to vendors supplying
goods and services for the Assets of the assignment of the Assets to Buyer and,
if applicable, the designation of Buyer as the operator of the Assets; (c)
actively pursue the unconditional approval of all applicable Governmental
Authorities of the assignment of the Assets to Buyer and the designation of
Buyer as the operator of the Assets; and (d) actively pursue all other consents
and approvals that may be required in connection with the assignment of the
Assets to Buyer and the assumption of the liabilities assumed by Buyer under
this Agreement, that have not been obtained prior to Closing. Buyer shall take
any and all action required by any Governmental Authority to obtain
unconditional approval, including the posting of any and all bonds or other
security that may be required in excess of its existing lease, pipeline or
area-wide bond.
 
- 46 -
 

--------------------------------------------------------------------------------

 

     Section 19.04 Document Retention. As used in this Section 19.04, the term
“Documents” means all files, documents, books, Records and other data delivered
to Buyer by Seller pursuant to the provisions of this Agreement (other than
those that Seller retained either the original or a copy of), including
financial accounting and Tax records; land, title and division of interest
files; contracts; engineering and well files; and books and records related to
the operation of the Assets prior to the Closing Date. Buyer shall retain and
preserve the Documents for a period of no less than seven (7) years following
the Closing Date (or for such longer period as may be required by Law), and
shall allow Seller or its representatives to inspect the Documents at reasonable
times and upon reasonable notice during regular business hours during such time
period. Seller shall have the right during such period to make copies of the
Documents at its expense.
 
     Section 19.05 Entire Agreement. This Agreement, the Confidentiality
Agreement and the documents to be executed under this Agreement constitute the
entire agreement between the Parties pertaining to the subject matter of this
Agreement and supersede all prior agreements, understandings, negotiations and
discussions, whether oral or written, of the Parties pertaining to the subject
matter of this Agreement, the Confidentiality Agreement and the documents to be
entered into under this Agreement. Any supplement, amendment, alteration,
modification or waiver of this Agreement shall be binding only if executed in
writing by the Parties and specifically referencing this Agreement.
 
     Section 19.06 Waiver. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other of its provisions
(whether or not similar), nor shall such waiver constitute a continuing waiver
unless otherwise expressly provided.
 
     Section 19.07 Construction. The captions in this Agreement are for
convenience only and shall not be considered a part of or affect the
construction or interpretation of any provision of this Agreement. The Parties
acknowledge that they have participated jointly in the negotiation and drafting
of this Agreement and as such the Parties agree that if an ambiguity or question
of intent or interpretation arises under this Agreement, this Agreement shall
not be construed more strictly against one Party than another on the grounds of
authorship.
 
     Section 19.08 No Third Party Beneficiaries. Except as provided in Section
16.04, nothing in this Agreement shall provide any benefit to any Third Party or
entitle any Third Party to any claim, cause of action, remedy or right of any
kind, it being the intent of the Parties that this Agreement shall otherwise not
be construed as a Third Party beneficiary contract.
 
     Section 19.09 Assignment. Except as otherwise provided in Article VIII, a
Party may assign or delegate any of its rights or duties under this Agreement
only with the prior written consent of the other Party, and any assignment made
without such consent shall be void. Except as otherwise provided in this
Agreement, this Agreement shall be binding upon and inure to the benefit of the
Parties and their respective permitted successors, assigns and legal
representatives.
 
- 47 -
 

--------------------------------------------------------------------------------

 

     Section 19.10 Governing Law. THIS AGREEMENT AND THE LEGAL RELATIONS AMONG
THE PARTIES SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE
STATE OF TEXAS, EXCLUDING ANY CONFLICT OF LAWS RULE OR PRINCIPLE THAT MIGHT
REFER CONSTRUCTION OF SUCH PROVISIONS TO THE LAWS OF ANOTHER JURISDICTION.
 
     Section 19.11 Jurisdiction. THE PARTIES CONSENT TO THE EXERCISE OF
JURISDICTION IN PERSONAM BY THE COURTS OF THE STATE OF TEXAS FOR ANY ACTION
ARISING OUT OF THIS AGREEMENT OR THE OTHER DOCUMENTS EXECUTED PURSUANT TO OR IN
CONNECTION WITH THIS AGREEMENT. ALL ACTIONS OR PROCEEDINGS WITH RESPECT TO,
ARISING DIRECTLY OR INDIRECTLY IN CONNECTION WITH, OUT OF, RELATED TO, OR FROM
THIS AGREEMENT OR THE OTHER DOCUMENTS EXECUTED PURSUANT TO OR IN CONNECTION WITH
THIS AGREEMENT SHALL BE LITIGATED (IF AT ALL) ONLY IN THE DISTRICT COURTS OF
TEXAS IN MIDLAND COUNTY OR (IF IT HAS JURISDICTION) THE UNITED STATES DISTRICT
COURT FOR THE WESTERN DISTRICT OF TEXAS. EACH PARTY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT.
 
     Section 19.12 Notices. Any notice, communication, request, instruction or
other document required or permitted under this Agreement shall be given in
writing and delivered in person or by courier or facsimile to the addresses of
Seller and Buyer set forth below. Any such notice shall be effective only upon
receipt.
 

Seller: COG Operating LLC   550 W. Texas, Suite 100   Midland, Texas 79701  
Attention: General Counsel   Fax: 432-683-7441     Buyer: Legacy Reserves
Operating LP   303 W. Wall, Suite 1400   Midland, Texas 79701   Attention: Kyle
A. McGraw   Fax: 432-684-3774


Any Party may, by written notice so delivered to the other Party, change its
address for notice purposes under this Agreement.
 
     Section 19.13 Severability. If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any rule of law
or public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect and the Parties shall negotiate in
good faith to modify this Agreement so as to effect their original intent as
closely as possible in an acceptable manner to the end that the transactions
contemplated by this Agreement are fulfilled to the extent possible.
 
- 48 -
 

--------------------------------------------------------------------------------

 

     Section 19.14 Survival. The representations and warranties of Seller set
forth in Sections 6.06 through 6.17 and the covenants and agreements of Seller
and Buyer to be performed prior to or at the Closing shall terminate upon the
Closing and be of no further force or effect. The representations and warranties
of Seller set forth in Sections 6.01 through 6.05 shall survive the Closing for
a period of one (1) year. All other representations, warranties, covenants and
agreements shall survive the Closing indefinitely; provided that nothing herein
shall extend the one (1) year period after Closing in which Buyer may send a
Claim Notice claiming indemnification in accordance with Section 16.04(a). The
obligations and covenants of Buyer under this Agreement that survive the Closing
shall be deemed covenants running with the land.
 
     Section 19.15 Time of the Essence. Time shall be of the essence with
respect to all time periods and notice periods set forth in this Agreement.
 
     Section 19.16 Counterpart Execution. This Agreement may be executed in any
number of counterparts (including by facsimile transmission), and each such
counterpart shall be effective as to each Party that executes the same whether
or not all of Parties execute the same counterpart. If counterparts of this
Agreement are executed, the signature pages from various counterparts may be
combined into one composite instrument for all purposes. All counterparts
together shall constitute only one Agreement, but each counterpart shall be
considered an original.
 
     Section 19.17 Knowledge. Whenever a statement in this Agreement is
qualified by a phrase such as to Seller’s “Knowledge,” the Parties intend that
the only information to be attributed to Seller is information actually known by
a current officer of Seller who devotes attention to such matters during the
course of his or her employment.
 
[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]
 
- 49 -
 

--------------------------------------------------------------------------------

 

     IN WITNESS WHEREOF, Seller and Buyer have executed and delivered this
Agreement as of the date first set forth above.
 
SELLER:
 
COG OPERATING LLC
    By:  /s/  Timothy A. Leach     Timothy A. Leach     Chief Executive Officer



BUYER:
 
LEGACY RESERVES OPERATING LP
    By:  Legacy Reserves Operating GP LLC,        Its General Partner By: Legacy
Reserves LP,     Its Sole Member By: Legacy Reserves GP, LLC,     Its General
Partner


    By:  /s/  Kyle A. McGraw     Kyle A. McGraw     Executive Vice
President-Business
       Development and Land



Signature Page to
Purchase and Sale Agreement
 

--------------------------------------------------------------------------------